       Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 1 of 102




                            UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

  DYLAN B. DAVIS, individually and as                          §
  independent administrator of, and on                         §
  behalf of, the ESTATE OF JAMES DEAN                          §
  DAVIS and JAMES DEAN DAVIS’S                                 §
  heir-at-law, and on behalf of PEGGY                          §
  HEBERT                                                       §
                                                               §
           Plaintiff,                                          §
                                                               §
  v.                                                           § CIV. ACT. NO. 5:19-cv-00746-DAE-RBF
                                                               §
  LA SALLE COUNTY, TEXAS;                                      § JURY DEMANDED
  BEATRICE MARIE HERNANDEZ;                                    §
  YVETTE MARIE MARTINEZ;                                       §
  FRANCISCA G. GARZA a/k/a FRANCES                             §
  GARZA; ANA MARIA OLIVAREZ a/k/a                              §
  ANNA MARIA OLIVAREZ; SARAH                                   §
  ELIZABETH MURRAY; and DOROTHY                                §
  MARIE RAMIREZ,                                               §
                                                               §
           Defendants.                                         §
                                                               §

                  FIRST AMENDED PLAINTIFF’S ORIGINAL COMPLAINT

         This is a case of a tragic denial of medical care desperately needed by James Dean
  Davis, a pre-trial detainee. Jailers ignored Mr. Davis’s pleas for help, and his crying out
  that he was going to die. Defendants’ deliberate indifference and objective
  unreasonableness caused Mr. Davis’s unnecessary death.




First Amended Plaintiff’s Original Complaint – Page 1 of 102
      Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 2 of 102




                                                         Table of Contents

I.       Introductory Allegations ..................................................................................................... 4
         A.        Parties ...................................................................................................................... 4
         B.        Jurisdiction and Venue ............................................................................................ 6
II.      Factual Allegations ............................................................................................................. 7
         A.        Introduction ............................................................................................................. 7
         B.        James Dean Davis ................................................................................................... 7
         C.        Mr. Davis’s Incarceration and Death in the La Salle County Jail .......................... 7
                   1.         Booking and Intake ..................................................................................... 7
                   2.         Mr. Davis’s Horrific Suffering and Unnecessary Death ........................... 14
                              a.          Texas Rangers Report ................................................................... 14
                              b.          Witness Statements ....................................................................... 32
                                          (1)        Marie Aguilar – Jailer ....................................................... 32
                                          (2)        Ransley Dontrell Bailey – Prisoner................................... 33
                                          (3)        Antonio Garcia – Acquaintance of Mr. Davis .................. 34
                                          (4)        Francis Garza – Jailer (2 Interviews) ................................ 34
                                          (5)        Beatrice Hernandez – Jailer (2 interviews) ....................... 36
                                          (6)        Denise Jimenez – Dispatcher/Jailer .................................. 42
                                          (7)        Joshua Reyes Martinez – Jailer ......................................... 43
                                          (8)        Yvette Martinez – Sergeant/Jailer (3 Interviews) ............. 44
                                          (9)        Sarah Elizabeth Murray – Dispatcher/Jailer ..................... 49
                                          (10)       Anna Marie Olivarez – Jailer ............................................ 50
                                          (11)       Augustine Nathanial Ortiz – Prisoner ............................... 51
                                          (12)       Dorothy “Dottie” Ramirez – Jail Administrator ............... 52
                                          (13)       Jared Ross Ramirez – Prisoner ......................................... 54
                              c.          La Salle County Jail Records ........................................................ 55
                   3.         Violation of La Salle County Written Policies ......................................... 59
         D.        Post-Death Reports ............................................................................................... 60
                   1.         Death Certificate and Autopsy .................................................................. 60
                   2.         La Salle County......................................................................................... 61
         E.        Knowledge and Education .................................................................................... 64
                   1.         Defendants Knew That Jail Intoxication Deaths Are a Widespread
                              Problem ..................................................................................................... 64
                   2.         Defendants’ Training and Education ........................................................ 65


First Amended Plaintiff’s Original Complaint – Page 2 of 102
       Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 3 of 102




         F.        Texas Commission on Jail Standards ................................................................... 72
                   1.         Notice of Non-Compliance and Technical Assistance to La Salle
                              County ....................................................................................................... 72
                   2.         La Salle County Cited for Other Violations Occurring in its Jail ............. 81
         G.        Monell Liability of La Salle County .................................................................... 84
III.     Causes of Action ............................................................................................................... 87
         A.        14th Amendment Due Process Claims Under 42 U.S.C. § 1983: Objective
                   Reasonableness Pursuant to Kingsley v. Hendrickson .......................................... 87
         B.        Cause of Action Against All Natural Person Defendants (Beatrice Marie
                   Hernandez, Yvette Marie Martinez, Francisca G. Garza a/k/a Frances
                   Garza, Ana Maria Olivarez a/k/a Anna Maria Olivarez, Sarah Elizabeth
                   Murray, and Dorothy Marie Ramirez) Under 42 U.S.C. § 1983 for Violation
                   of Mr. Davis’s 14th Amendment Due Process Rights to Reasonable Medical
                   Care, to be Protected, and not to be Punished....................................................... 90
         C.        Cause of Action Against La Salle County Under 42 U.S.C. § 1983 for
                   Violation of Mr. Davis’s 14th Amendment Due Process Rights to
                   Reasonable Medical Care, to be Protected, and not to be Punished ..................... 94
         D.        Causes of Action Against La Salle County for Violation of Americans with
                   Disabilities Act and Rehabilitation Act ................................................................ 97
IV.      Concluding Allegations and Prayer .................................................................................. 99
         A.        Conditions Precedent ............................................................................................ 99
         B.        Use of Documents at Trial or Pretrial Proceedings .............................................. 99
         C.        Jury Demand ......................................................................................................... 99
         D.        Prayer .................................................................................................................... 99




First Amended Plaintiff’s Original Complaint – Page 3 of 102
      Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 4 of 102




TO THE HONORABLE UNITED STATES DISTRICT COURT:

         Plaintiff files this complaint and for cause of action will show the following.


I.       Introductory Allegations

         A.       Parties

         1.       Plaintiff Dylan B. Davis (“Dylan Davis”) is a natural person who resides and did

reside, and was domiciled, in Texas at all relevant times. Dylan Davis was James Dean Davis’s

son. James Dean Davis is referred to herein at times as “Mr. Davis.” Dylan Davis sues in his

individual capacity and as the Independent Administrator of the Estate of James Dean Davis,

Deceased. Dylan Davis, when asserting claims in this lawsuit as the Independent Administrator,

does so in that capacity and on behalf of the estate (including Mr. Davis’s heir at law, Dylan Davis),

and on behalf of Peggy Hebert to assert her individual claims for wrongful death damages. Peggy

Hebert was the legal and biological mother of James Dean Davis. Letters of independent

administration were issued to Dylan Davis on or about March 29, 2019, in Cause Number 1606,

in the County Court of La Salle County, Texas, in a case styled Estate of James Dean Davis,

Deceased.

         2.       Defendant La Salle County, Texas (“La Salle County”) is a Texas county. La Salle

County was served with process and made an appearance in this lawsuit. La Salle County acted

or failed to act at all relevant times through its employees, agents, representatives, jailers, and/or

chief policymakers, all of whom acted under color of State law at all relevant times, and is liable

for such actions and/or failure to act to the extent allowed by law (including but not necessarily

limited to law applicable to claims pursuant to 42 U.S.C. § 1983, the Americans with Disabilities

Act, and the Rehabilitation Act). La Salle County’s policies, practices, and/or customs were




First Amended Plaintiff’s Original Complaint – Page 4 of 102
      Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 5 of 102




moving forces behind constitutional violations, and resulting damages and death, referenced and

asserted in this pleading.

         3.       Defendant Beatrice Marie Hernandez (“Ms. Hernandez or “Jailer Hernandez”) is a

natural person who resides and is domiciled in Texas. Ms. Hernandez was served with process

and made an appearance in this lawsuit. Ms. Hernandez is being sued in her individual capacity,

and she acted at all relevant times under color of State law. Ms. Hernandez was employed by La

Salle County at all such times and acted or failed to act in the course and scope of her duties for

La Salle County.

         4.       Defendant Yvette Marie Martinez (“Ms. Martinez” or “Sergeant Martinez”) is a

natural person who resides and is domiciled in. Ms. Martinez was served with process and made

an appearance in this lawsuit. Ms. Martinez is being sued in her individual capacity, and she acted

at all relevant times under color of State law. Ms. Martinez was employed by La Salle County at

all such times and acted or failed to act in the course and scope of her duties for La Salle County.

         5.       Defendant Francisca G. Garza a/k/a Frances Garza (“Ms. Garza” or “Jailer Garza”)

is a natural person who resides and is domiciled in Texas. Ms. Garza was served with process and

made an appearance in this lawsuit. Ms. Garza is being sued in her individual capacity, and she

acted at all relevant times under color of State law. Ms. Garza was employed by La Salle County

at all such times and acted or failed to act in the course and scope of her duties for La Salle County.

         6.       Defendant Ana Maria Olivarez a/k/a Anna Maria Olivarez (“Ms. Olivarez” or

“Jailer Olivarez”) is a natural person who resides and is domiciled in Texas. Ms. Olivarez was

served with process and made an appearance in this lawsuit. Ms. Olivarez is being sued in her

individual capacity, and she acted at all relevant times under color of State law. Ms. Olivarez was

employed by La Salle County at all such times and acted or failed to act in the course and scope

of her duties for La Salle County.


First Amended Plaintiff’s Original Complaint – Page 5 of 102
      Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 6 of 102




         7.       Defendant Sarah Elizabeth Murray (“Ms. Murray” or “Dispatcher/Jailer Murray”)

is a natural person who resides and is domiciled in Texas. Ms. Murray was served with process

and made an appearance in this lawsuit. Ms. Murray is being sued in her individual capacity, and

she acted at all relevant times under color of State law. Ms. Murray was employed by La Salle

County at all such times and acted or failed to act in the course and scope of her duties for La Salle

County.

         8.       Defendant Dorothy Marie Ramirez (“Ms. Ramirez,” “Jail Administrator Ramirez,”

or Administrator Ramirez”) is a natural person who resides and is domiciled in Texas. Ms.

Ramirez was served with process and made an appearance in this lawsuit. Ms. Ramirez is being

sued in her individual capacity, and she acted at all relevant times under color of State law. Ms.

Ramirez was employed by La Salle County at all such times and acted or failed to act in the course

and scope of her duties for La Salle County.


         B.       Jurisdiction and Venue

         9.       The court has original subject matter jurisdiction over this lawsuit according to 28

U.S.C. § 1331 and 1343(4), because this suit presents a federal question and seeks relief pursuant

to federal statutes providing for the protection of civil rights. This suit arises under the United

States Constitution and federal statutes including but not necessarily limited to 42 U.S.C. § 1983,

the Americans with Disabilities Act, and the Rehabilitation Act.

         10.      The court has personal jurisdiction over La Salle County because it is a Texas

county. The court has personal jurisdiction over the natural person Defendants because they reside

and are domiciled in, and are citizen of, Texas.

         11.      Venue is proper in the San Antonio Division of the United States District Court for

the Western District of Texas, pursuant to 28 U.S.C. § 1391(b)(1). All Defendants are residents



First Amended Plaintiff’s Original Complaint – Page 6 of 102
      Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 7 of 102




of Texas, and Ms. Garza is a resident of the Western District of Texas, San Antonio Division. La

Salle County is a Texas county, and all natural person Defendants are Texas residents, domiciled

in Texas, and citizens of Texas.


II.      Factual Allegations

         A.       Introduction

         12.      Plaintiff provides in the factual allegations sections below the general substance of

certain factual allegations. Plaintiff does not intend that those sections provide in detail, or

necessarily in chronological order, any or all allegations. Rather, Plaintiff intends that those

sections provide Defendants sufficient fair notice of the general nature and substance of Plaintiff’s

allegations, and further demonstrate that Plaintiff’s claim(s) have facial plausibility. Whenever

Plaintiff pleads factual allegations “upon information and belief,” Plaintiff is pleading that the

specified factual contentions have evidentiary support or will likely have evidentiary support after

a reasonable opportunity for further investigation or discovery.


         B.       James Dean Davis

         13.      Mr. Davis was born in 1975 in Houston, Texas, and he attended school in

Channelview. He lived in Cotulla, Texas and was only 42 years old when he died.


         C.       Mr. Davis’s Incarceration and Death in the La Salle County Jail

                  1.       Booking and Intake

         14.      It is undisputed that, at the time Mr. Davis died, he had not been booked-in. This

is inexcusable and, more importantly, a clear violation of jail standards.           The violation is

particularly egregious when considered with the lengthy time between when book-in should have

occurred and Mr. Davis’s death. Booking-in a prisoner is important to determine the prisoner’s



First Amended Plaintiff’s Original Complaint – Page 7 of 102
      Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 8 of 102




significant physical, medical, and/or mental health issues. If Mr. Davis had been booked-in as

required, and then received medical treatment away from the jail, he would not have died.

         15.      Mr. Davis arrived in the booking area of the La Salle County jail, according to La

Salle County records, at approximately 2:20 p.m. on July 31, 2017. Mr. Davis was booked in for

a non-violent alleged offense: theft over $100.00 but under $750.00. Therefore, and based upon

prior experience with Mr. Davis, none of the Defendants, or any other jailer or personnel at the La

Salle County jail, were concerned and/or had any reason to be concerned about Mr. Davis being

violent or exhibiting assaultive behavior. They had no fear that, if they were to transfer him to an

emergency room at a local hospital, he would attempt to escape and/or harm anyone. Upon

information and belief, they had never seen Mr. Davis engage in conduct, during prior

incarcerations at the jail, which would indicate that he was a flight risk and/or would harm anyone

if he were taken to an area hospital for needed emergency medical treatment.

         16.      Jailer Hernandez was the booking officer on duty when Mr. Davis arrived at the La

Salle County jail on July 31, 2017. Sergeant Martinez was also working at the jail and, upon

information and belief, searched Mr. Davis at or near the time he arrived at the jail. Ms. Hernandez

and Sergeant Martinez were employed by La Salle County, as were all other natural person

Defendants during all time periods relevant to claims in this case. Upon information and belief,

the jail was located at 703 North Main Street, Cotulla, Texas 78014. Mr. Davis was not cursing,

aggressive, or resisting. Jailer Hernandez signed a detention report reflecting this and other

information regarding Mr. Davis’s July 31, 2017 pre-trial detention. Ms. Hernandez also signed a

La Salle County Jail Search form indicating that no unclothed search of Mr. Davis was conducted.

This was further evidence that Ms. Hernandez did not have any concern about Mr. Davis hiding

weapons and/or any anything else which could be used to harm someone at the jail, or to harm

anyone who would transport him to a local hospital for needed emergency medical treatment.


First Amended Plaintiff’s Original Complaint – Page 8 of 102
      Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 9 of 102




Another document signed by Ms. Hernandez explicitly indicated that Mr. Davis was not an escape

threat, was not violent, and did not have any gang affiliation.

         17.      Ms. Hernandez and Sergeant Martinez, at intake, should have completed a

Screening Form for Suicide and Medical/Mental/Developmental Impairments form. This form is

issued by the Texas Commission on Jail Standards (“TCJS”) and must be used by all Texas county

jails. The form produced by La Salle County for Mr. Davis’s July 31, 2017 incarceration contained

only the name of the county, the date, a reference to the identity of the screening officer, Mr.

Davis’s name and gender, and Mr. Davis’s date of birth. Neither Ms. Hernandez nor Sergeant

Martinez completed the intake form as required by Texas law.




First Amended Plaintiff’s Original Complaint – Page 9 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 10 of 102




First Amended Plaintiff’s Original Complaint – Page 10 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 11 of 102




         18.      Therefore, Ms. Hernandez and Sergeant Martinez failed to complete the magistrate

form, which would have been required to be completed as a result of truthful answers to questions

on the above-referenced form (had they been obtained).




First Amended Plaintiff’s Original Complaint – Page 11 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 12 of 102




If Ms. Hernandez and/or Sergeant Martinez had completed the intake form, by law, they would

have been required to complete the magistrate form based upon Mr. Davis’s condition at the time

of intake – serious and significant intoxication and/or impairment. The failure to complete the

State-required forms, and conduct the book-in process, showed deliberate indifference to Mr.

Davis’s known serious medical issues. Mr. Davis was ill to the point that he would die without

medical treatment. This would be and was apparent and visibly evident to Ms. Hernandez and

Sergeant Martinez, as it would be to anyone who had the education Ms. Hernandez and Sergeant

Martinez, upon information and belief, had regarding jail prisoners and medical and mental health

issues which are common in a Texas County jail setting.

         19.      The La Salle County Sheriff’s Office agrees that Mr. Davis was not booked-in, as

it wrote in a written communication to Plaintiff’s counsel when transmitting a response to a Public

Information Act request:




There was no excuse for Sergeant Martinez and Jailer Hernandez not completing the book-in

process, either by immediately completing the form or by completing portions required if they

were unable to complete the book-in process as a result of Mr. Davis’s serious medical condition.

Thus, by deliberately choosing not to complete the screening form, Sergeant Martinez and Jailer



First Amended Plaintiff’s Original Complaint – Page 12 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 13 of 102




Hernandez did not answer even the following questions on the form (which could have been

answered based solely upon their observations of Mr. Davis):

         •        Does inmate appear to be under the influence of alcohol or drugs?
         •        Is the inmate unable to answer questions? If yes, note why, notify supervisor and
                  place on suicide watch until form completed.
         •        Does the arresting/transporting officer believe or has the officer received
                  information that inmate may be at risk of suicide?
         •        Does inmate show signs of depression (sadness, irritability, emotional flatness)?
         •        Does inmate display any unusual behavior, or act or talk strange (cannot focus
                  attention, hearing or seeing things that are not there)?
         •        Is the inmate incoherent, disoriented or showing signs of mental illness?
         •        Inmate has visible signs of recent self-harm (cuts or ligature marks)?
         •        Additional comments [followed by space on the form to write additional comments
                  regarding observations and/or the intake]

Jailer Hernandez knew, by interacting and communicating with Mr. Davis, that answers to these

questions would indicate that Mr. Davis needed immediate medical assistance at a facility away

from the jail.

         20.      A La Salle County document, signed by Ms. Hernandez, indicates that Mr. Davis

was arrested at 2:02 p.m. and arrived at the jail area at 2:20 p.m. The document also indicates that

the arresting officer was Rickey Galvan, the searching officer was Sergeant Martinez, and the

intake officer was Jailer Hernandez.




First Amended Plaintiff’s Original Complaint – Page 13 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 14 of 102




         21.      A Medical Information form completed for Mr. Davis, upon information and belief,

at or about 2:20 p.m. on July 31, 2017, indicated that Mr. Davis was a drug addict, had a

communicable disease, and was an alcoholic. The document was signed by Jailer Hernandez. A

Medical Information Symptoms and Treatments form also, upon information and belief, completed

at approximately the same time, was also signed by Jailer Hernandez. That form indicated that

Mr. Davis was a drug addict with a history or drug abuse, and had some alcohol abuse.

                  2.       Mr. Davis’s Horrific Suffering and Unnecessary Death

                           a.       Texas Rangers Report

         22.      Texas Ranger Randy Garcia investigated Ms. Davis’s death, and he compiled a

report. The title of his report was: “Questionable Death / La Salle County / Victim: James Dean

Davis.”

         23.      On August 1, 2017, at approximately 6:42 a.m., Ranger Garcia was contacted by

La Salle County Sheriff’s Office Captain Jose Garcia regarding Mr. Davis’s death. Captain Garcia

requested Ranger Garcia’s assistance regarding the investigation. This is a common request when

prisoners in jails in some Texas counties die under questionable circumstances.

         24.      Ranger Garcia arrived at the La Salle County jail, at 703 North Main Street, Cotulla,

Texas, at approximately 7:20 a.m. La Salle County Justice of the Peace George Trigo told Ranger

Garcia that he had pronounced Mr. Davis as being deceased at approximately 6:50 a.m. Ranger

Garcia was then informed of general facts regarding Mr. Davis’s incarceration and death.

         25.      Ranger Garcia observed Mr. Davis’s body, as it laid face-up on a green mattress in

a jail hallway. There were visual indications that Mr. Davis had received medical treatment (from

EMTs). Ranger Garcia learned that Mr. Davis had been housed in Holding Cell Number 2 since

his arrival at the jail on July 31, 2017. Moreover, that cell has a small glass window on the door,

and a large window on the side of the cell. There is also a bench, a toilet, and a sink in the cell,

First Amended Plaintiff’s Original Complaint – Page 14 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 15 of 102




with the toilet and sink being behind a partition towards the rear of the cell. Finally, there is a

telephone mounted on the cell wall. Ranger Garcia listed as witnesses people including Augustine

Nathanial Ortiz, Jerod Ross Ramirez, Ransley Dontrell Bailey (“Mr. Bailey”), and Beatrice Marie

Hernandez.

         26.      Ranger Garcia obtained copies of relevant audio and video recordings from the La

Salle County Sheriff’s Office. The recordings were saved to an external hard drive, which was in

turn provided to Ranger Garcia. The audio and video recordings were from Cameras 1 and 2 in

the jail, mounted within the control room. Camera 1 faces toward the booking area, and Camera

2 faces the booking area and the window of Holding Cell Number 2. The Camera 1 recording

contained both audio and video. The Camera 2 recording contained only video. Ranger Garcia,

after reviewing relevant Camera 1 recordings, wrote the following regarding those recordings:

         17.3     I reviewed the recording from Camera 1 and noted the following:

         17.4 On 07-31-2017, at approximately 2:13 p.m., LCSO Sergeant Rickey Galvan
         escorted James Dean Davis, W/M, DOB xx-xx-1975, into the jail. Davis was
         wearing a white cut off shirt and appeared to have blood on the left chest. Davis
         was wearing gray shorts and shoes. Davis walked in with no assistance and sat
         down. Sergeant Galvan provided Davis with something to drink. Davis stated he
         was overheated and thanked Sergeant Galvan. I observed LCSO Jailer Francis
         Garza and LCSO Jailer Sergeant Yvette Martinez within the view of the camera.
         Davis took a drink of the water that Sergeant Galvan provided him.

         17.5 Davis stated he had not eaten and LCSO Jail Administrator Dorothy
         "Dottie" Ramirez told him she was going to make him a sandwich. Davis stated he
         needed to lie down. Sergeant Galvan told Davis he did not want him to "pass out".

         17.6 At approximately 2:22 p.m., Sergeant Martinez placed Davis into H2
         Holding Cell. Davis walked into the cell without assistance and stood behind the
         window in the cell. Davis appeared to lie down after that.

         17.7 At approximately 2:34 p.m., Jailer Garza placed an inmate into H2 Holding
         Cell. A man's voice could be heard moaning when Jailer Garza opened the door to
         the cell.

         17.8 At approximately 2:35 p.m., Jailer Garza placed a blanket through the door
         slot of H2 Holding Cell.


First Amended Plaintiff’s Original Complaint – Page 15 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 16 of 102




         17.9 At approximately 2:47 p.m., Davis peeked behind the lower portion of the
         window and was waving for attention until 2:48 p.m.

         17.10 At approximately 2:53 p.m., Jailer Garza opened placed an inmate into H2
         Holding Cell and I heard a male's voice ask, "Hey, can I please get some water?"

         17.11 At approximately 3:22 p.m., Sergeant Martinez told Jailer Garza and
         Encinal Police Department Chief of Police Roy Vallejo, "We need to do something
         about Mr. Davis." Jailer Garza escorted Chief Vallejo and an unknown male
         subject to H2 Holding Cell and Chief Vallejo spoke to another inmate in the cell.
         A male's voice was heard from the cell and stated, "Get this motherf[xxxx]r out of
         here!" Jailer Garza then hollered, "Davis!"

         17.12 At approximately 3:26 p.m., a male's voice could be heard moaning, "Oh,
         oh God!" Sergeant Martinez yelled, "Hold on, Mr. Davis!"

         17.13 At approximately 3:30 p.m., the voice continued, "Oh God!" and continued
         to moan until 3:34 p.m.

         17.14 At approximately 3:38 p.m., Sergeant Martinez walked up to the window of
         H2 Holding Cell and asked, "What do you need, what's up" and "I'm really tired."

         17.15 At approximately 3:44 p.m., Sergeant Martinez served dinner to the inmates
         in Holding 2 Cell and stated, "Hold on, Mr. Davis, hold on."

         17.16 At approximately 3:47 p.m., Sergeant Martinez, opened the door to H2
         Holding Cell and stated, "I'm gonna take care of you in a minute, Mr. Davis, hold
         on, just give me a second" and "Okay, sorry about that." Sergeant Martinez then
         stated, "Give me like 20 minutes at the most" and stated she was trying to house
         other inmates.

         17.17 At approximately 4:24 p.m., Sergeant Martinez opened the door to H2
         Holding Cell and removed an inmate from the cell. While she opened the door,
         moaning could be heard in the background. Sergeant Martinez spoke to someone
         within the cell and stated, "Hold on, let me take care of him first".

         17.18 At approximately 4:27 p.m., someone moaned, "Ugh, ugh." Sergeant
         Martinez opened the door to H2 Holding Cell, removed a green mattress from the
         cell and mopped the floor in the cell.

         17.19 At approximately 4:57 p.m., a briefing occurred in the control room which
         included Sergeant Martinez, Jailer Garza, LCSO Jailer Anna Olivarez, and LCSO
         Jailer Beatrice Hernandez. During the briefing, someone could be heard moaning,
         "Oh God, please, Lord." Jailer Garza told Jailer Hernandez, "Davis is back, he's not
         even eating anything either because he's coming down from whatever the hell he
         had."



First Amended Plaintiff’s Original Complaint – Page 16 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 17 of 102




         17.20 At approximately 5:03 p.m., the intercom was activated and a male voice
         stated, "Take him to the hospital, this guy's going down". Jailer Garza responded,
         "Hold on." Jailer Garza told Jailer Hernandez, "Davis, well, he's withdrawing." At
         this time, Jailer Hernandez and Jailer Olivarez went up to H2 Holding Cell and
         Jailer Olivarez looked through the window.

         17.21 At approximately 5:04 p.m., Jailer Garza told Sergeant Martinez, "Davis is
         saying he needs EMS, he needs to go to the hospital" and Sergeant Martinez
         responded, "For what?" Jailer Garza replied, "Isn't he just withdrawing?''

         17.22 At this time, Jailer Hernandez spoke to Davis and she walked back into the
         control room and Jailer Garza laughed.

         17.23 Sergeant Martinez then told Jailer Hernandez all she needed for her to do
         was to book in four inmates and then stated, "The man is taking HIV medication,
         he should have taken care of himself." Moaning, "Ugh", continued to be heard in
         the background.

         17.24 At approximately 5:14 p.m., Sergeant Martinez stated she was going to call
         the jail before 10:00 p.m., and moaning, "Ugh, ugh", continued.

         17.25 At approximately 5:22 p.m., the intercom was activated and a male subject
         stated, "I need help." LCSO Dispatcher Sarah Murray responded, "Okay sir, hold
         on." At this time, a hand was seen behind the lower portion of the window of H2
         Holding Cell and Dispatcher Murray looked towards the window. Dispatcher
         Murray looked towards the window three different times.

         17.26 At approximately 5:29 p.m., one of the jailers was talking and yelled, "I
         need help." Dispatcher Murray stated, "Mr. Davis was screaming like that."

         17.27 At approximately 5:42 p.m., the moaning, "Ugh, ugh", sounded extremely
         loud in the background and Dispatcher Murray responded, "He having a baby?"
         Jailer Hernandez responded, "He's withdrawing."

         17.28 Between 5:49 p.m. and 6:02 p.m., loud moaning continued to be heard and
         Davis started knocking on the lower portion of the window of H2 Holding Cell.

         17.29 At approximately 6:03 p.m., Jailer Hernandez walked up to the door of H2
         Holding Cell and stated, "Mr. Davis." Jailer Hernandez then walked to the booking
         area and asked Jailer Olivarez for some "IBU's" and Jailer Olivarez handed her a
         small packet. Jailer Hernandez stated, "Gimme another one, le voy a tascar."

         17.30 At approximately 6:58 p.m., Jailer Hernandez asked, "Is he puking in there
         again?" and Jailer Olivarez responded, "He's on the corner, he's coughing."




First Amended Plaintiff’s Original Complaint – Page 17 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 18 of 102




         17.31 At approximately 7:11 p.m., Jailer Olivarez placed another inmate into
         Holding 2 Cell and while she did this, the moaning, "Oh God, ugh, oh God, oh my
         God", could be heard in the background.

         17.32 At approximately 7:14 p.m., Jailer Olivarez entered Holding 2 Cell with a
         blanket and appeared to place it on the floor near the window where Davis was
         lying.

         17.33 At approximately 7:52 p.m., Dispatcher Murray told Jailer Hernandez,
         "When EMS cleared Mr. Davis, Rickey 95'd him, he knew he had a warrant, so
         that's why, don't think he hasn't seen anybody today in reference to his sickness."
         Jailer Hernandez responded, "Oh no, he's withdrawing.'' Dispatcher Murray asked
         Jailer Hernandez, "He still throwing up?" and she responded, "He was and then he
         went to sleep."

         17.34 At approximately 7:56 p.m., Jailer Hernandez answered the intercom and a
         male asked, "Can you go check in Holding Cell 2 cause that piece of shit is still
         curled up like a baby crying right there by the door because if he is, he's gonna be
         getting sick and throwing up all over the f[xx]king place." Jailer Hernandez
         responded, "Oh okay, okay, I know who you're talking about."

         17.35 At approximately 8:18 p.m., loud banging could be heard in the background.
         The moaning, "Oh God, oh God, ugh, oh", could be heard in the background. Jailer
         Hernandez responded, "They're pissing me off, they're about to piss me off." Jailer
         Hernandez got up from the chair and walked into the back cells.

         17.36 At approximately 8:46 p.m., the moaning, "Ugh, ugh", continued.

         17.37 At approximately 9:20 p.m., Jailer Hernandez was booking an inmate and
         asked him, "That guy, still crying, right?" The inmate responded, "Yeah, there's
         nowhere else ya'll can hold anybody else?" "He's not gonna let anybody f[xx]king
         sleep." Jailer Hernandez responded, "I know, the thing is that he's coming off his
         stuff."

         17.38 At approximately 9:28 p.m., moaning, "Ugh, oh God", could be heard.

         17.39 I noticed the video skipped from 9:57:54 to 9:59:51 as I reviewed it.

         17.40 At approximately 9:59 p.m., Jailer Hernandez spoke on the telephone and
         stated, "That he needs to go to the hospital, I go no, you need to sweat whatever
         you have inside, you to sweat all that out, then we can take you to the hospital."
         She then stated, "Yes" and "Where am I supposed to put him, okay, alright, bye."

         17.41 At approximately 10:59 p.m., an inmate asked Jailer Hernandez who
         wanted to go and live with him and she responded all of them would like to except
         one. The inmate asked which one and she replied, "The one that's all uuugggghhh,



First Amended Plaintiff’s Original Complaint – Page 18 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 19 of 102




         that one." Moaning, "Ugh, oh God, Ugh, oh God, oh God, ugh, ugh, oh God, oh
         God", continued.

         17.42 On 08-01-2017, at approximately 12:21 a.m., an inmate in the booking area
         asked to use the restroom and Jailer Olivarez opened the door to H2 Holding Cell.
         The inmate entered the cell and moaning, "Ugh, oh, oh, ugh", could be heard.

         17.43 At approximately 12:30 a.m., the moaning, "Uggghhh, ugghh", could be
         heard.

         17.44 At approximately 12:38 a.m., Jailer Hernandez opened the door to H2
         Holding Cell and the moaning, "Ugh, ugh, ugh, oh God", continued.

         17.45 Between 12:44 a.m. and 1:00 a.m., the moaning, "Ugh, ugh, ugh, ugh, oh,
         oh God, ugh, oh, oh, ugh, oh God, Lord, I need help, ugh, I need help, I need help,
         ugh, ugh, ugh, ugh, oh, aw Jesus, oh, ugh, ugh, Lord, Lord, oh God, ugh, ugh, ugh,
         Lord" could be heard.

         17.46 At approximately 1:24 a.m., the moaning, "Ugh, ugh, oh, oh, oh f[xx]k, I
         need an ambulance, oh, ugh, ugh", could be heard and Dispatcher Murray
         responded, "Sounds like he's having a heart attack."

         17.47 Between 1:47 a.m. and 2:49 a.m., "Ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh,
         ugh, Lord, ugh, ugh, ugh, ugh, ugh, ugh, oh God, ugh, ugh, ugh, oh God, ugh, ugh,
         oh God, ugh, ugh, ugh, oh God, ugh, oh God, oh, ugh, ugh, ugh, ugh, oh God, ugh,
         ugh, oh, oh God, God, oh," could be heard.

         17.48 Music was playing in the control room during this time and it was difficult
         to hear over the music.

         17.49 Between 3:08 a.m. and 3:15 a.m., the moaning, “ugh, ugh, ugh, ugh, ugh,
         ugh, ugh, ugh, oh God, ugh, ugh, oh God, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh,
         oh God, ugh, oh God, ugh, ugh, ugh, ugh, oh Lord" continued and LCSO Deputy
         Andy Flores entered the control room and asked Jailer Hernandez., "Which Davis?"
         She responded, "James Davis, James Dean Davis." Deputy Flores asked, "What's
         the matter with him?" She replied, "He's coming off of the shit."

         17.50 At approximately 3:17 a.m., Jailer Hernandez entered H2 Holding Cell and
         I could hear the moaning, "Ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, oh god, ugh,
         ugh, ugh".

         17.51 At approximately 3:32 a.m., the moaning, "Ugh, ugh, ugh, ugh", continued.

         17.52 Between 3:58 a.m. and 4:49 a.m., the moaning, "Ugh, ugh, ugh, ugh, ugh,
         ugh, ugh, ugh, ugh, ugh, oh, oh God, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh,
         ugh, oh God, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, oh God, ugh,
         ugh, ugh, ugh, ugh, ugh, oh God, ugh, ugh," continued. At approximately 4:48 p.m.,


First Amended Plaintiff’s Original Complaint – Page 19 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 20 of 102




         Jailer Hernandez walked by H2 Holding Cell and-took a glance towards the
         window of the cell. The moaning, "Ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh,
         ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, oh God,
         ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh~, continued.

         17.53 At approximately 4:59 a.m., Jailer Garza entered the control room and
         Sergeant Martinez entered it at approximately 5:00 a.m. Sergeant Martinez looked
         towards Holding 1 Cell and stated, "Sit down, ya, ya, corta tu pedo." A briefing
         occurred in the control room at this time involving Sergeant Martinez, Jailer Marie
         Aguilar, Jailer Hernandez, and Jailer Garza, at this time. Sergeant Martinez asked
         Jailer Hernandez, "What happened last night?"

         17.54 During the briefing, the moaning, "ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh,
         ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh,
         ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh",
         continued.

         17.55 Sergeant Martinez asked Jailer Hernandez what was going on and she
         replied everyone had been booked, but she had not fingerprinted Davis yet.

         17.56 Jailer Garza asked, "What's up with Davis?" and Jailer Hernandez replied,
         "He's withdrawing, the only time he does that is when he hears people or he hears
         the door slam, knowing that we're around there, he'll start, and that's why this one
         keeps on waking up and telling him, shut up."

         17.57 The briefing continued and the moaning, "Ugh, ugh, ugh, ugh, ugh, ugh,
         ugh, ugh, ugh, ugh, oh God, ugh, oh God, ugh, ugh, ugh, ugh" continued. Jailer
         Garza asked, "Oh my God, it's freaking annoying" and mimicked the moaning and
         moaned, "Uuggghhh", and stated, "Like shut up!" Jailer Hernandez laughed.

         17.58 Between 5:27 a.m. and 5:32 a.m., the moaning, "Ugh, ugh, ugh, ugh, ugh,
         ugh, ugh, ugh, oh God, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh,
         ugh, oh God, ugh, oh God, ugh, ugh, God, oh God, ugh, ugh, ugh, ugh" continued
         and became louder. Jailer Garza turned around towards H2 Holding Cell and stated,
         "Uuggghhh". Jailer Garza appeared to be upset. At this time the moaning, "Ugh,
         ugh, ugh, oh God, uuuuugggghhhh, uuuuuggggghhhh" was getting very loud.

         17.59 At approximately 5:38 a.m., the moaning, "Ugh, ugh, ugh, ugh, ugh, ugh,
         ugh, ugh, ugh, ugh, ugh, ugh, ugh, Lord", continued and Sergeant Martinez stated,
         "Aye, este senior se me va volar." The moaning, "Ugh, ugh, ugh, ugh, ugh, ugh,
         ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh,
         ugh", continued and Jailer Garza stated, "I'm surprised they haven't told him to shut
         up, the other guys in there." Sergeant Martinez turned the music on during this time.
         The moaning, "Ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh,
         ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh,
         ugh, ugh", continued and it sounded lower and lower.



First Amended Plaintiff’s Original Complaint – Page 20 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 21 of 102




         17.60 At approximately 6:00 a.m., the moaning continued and Sergeant Martinez
         stated, "This dude sounds like he's in f[xx]king heat", and Jailer Garza replied, "He
         wasn't even like that."

         17.61 The moaning, "Ugh, ugh, oh God, ugh, ugh, ugh, ugh, ugh, ugh, ugh, ugh,
         ugh, ugh, oh God, ugh, ugh, ugh, ugh, ugh, ugh, ugh", continued until
         approximately 6:13 a.m.

         17.62 At approximately 6:29 a.m., the intercom was activated and Sergeant
         Martinez got up from the chair in the control room and answered it. The video
         skipped from 6:29:17 to 6:29:31. Sergeant Martinez put gloves on her hands and
         stated, "I don't know, I need to go out to the holding cell, huh, inmate's breathing."
         At this time, one of the inmates could be seen looking through the window of H2
         Holding Cell.

         17.63 At approximately 6:30 a.m., Sergeant Martinez entered H2 Holding Cell
         and stated, "Mr. Davis, Mr. Davis, Mr. Davis, Mr. Davis!" Sergeant Martinez then
         yelled, "Hey, page out EMS, we have a non-responsive inmate!" Sergeant Martinez
         continued yelling, "Mr. Davis, Mr. Davis, Mr. Davis, Mr. Davis, Mr. Davis, Mr.
         Davis, Mr. Davis, Mr. Davis, Mr. Davis!" Sergeant Martinez yelled, "I need
         someone to check his pulse!" Jailer Garza responded to H2 Holding Cell and told
         LCSO Dispatcher Denise Jimenez, "I don't feel a pulse."

         17.64 Dispatcher Jimenez stated the "EMS" was responding from Artesia Wells.
         Sergeant Martinez replied, "I can't stop!"

         17.65 At approximately 6:34 a.m., LCSO Deputies Jose Avila and Michael
         Sauceda entered the jail.

         17.66 At approximately 6:40 a.m., La Salle County Justice of the Peace, Precinct
         #3, George Trigo entered the jail and at approximately 6:42a.m., the La Salle
         County Emergency Medical Services entered the jail.


         27.      Every reasonable jailer, every reasonable law enforcement officer, and every

reasonable person in the United States would agree that what Ranger Garcia describes above was

blatant, unmitigated, deliberate indifference, and so beyond the pale as to be extremely objectively

unreasonable. The manner in which Defendants disregarded Mr. Davis, made jokes at his expense,

and apparently wanted him to linger and die, is disgusting. There is really no description that

merits the above-described series of events. However, for legal purposes, there is no doubt that it




First Amended Plaintiff’s Original Complaint – Page 21 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 22 of 102




meets the constitutional standard for claims against natural person Defendants asserted in this

pleading.

         28.      Upon information and belief, the following descriptions, used above, refer to the

following people:

                           Description                                         Name
          Jailer Aguilar                                        Marie Aguilar
          Sergeant Galvan                                       Rickey Galvan
          Jailer Garza                                          Francisca G. Garza a/k/a Frances
                                                                Garza
          Jailer Hernandez                                      Beatrice Marie Hernandez
          Sergeant Martinez                                     Yvette Marie Martinez
          Dispatcher Murray                                     Sarah Elizabeth Murray
          Jailer Olivarez                                       Ana Maria Olivarez a/k/a Anna
                                                                Maria Olivarez
          Jail Administrator Dorothy Ramirez                    Dorothy “Dottie” Ramirez
          Chief Vallejo                                         Roy Vallejo


         29.      It was clear from the very beginning that Mr. Davis should not have been kept in

the County jail in the condition in which he arrived. This was further evidenced by his condition

and pleas for help from that time until shortly before he died on August 1, 2017. Jail Administrator

Ramirez said that she would make him a sandwich, shortly after Mr. Davis had arrived. Upon

information and belief, did so because she observed his perilous condition.                        This was

acknowledged by Sergeant Galvan telling Mr. Davis, presumably based upon his observation of

him, that he did not want Mr. Davis to “pass out.”

         30.      Sergeant Martinez telling Jailer Garza and Encinal Police Department Chief of

Police Roy Vallejo, “We need to do something about Mr. Davis,” was evidence that both Sergeant

Martinez and Jailer Garza knew early on, at approximately 3:22 p.m. on July 31, 2017, that Mr.

Davis should not be kept in the county jail. He needed emergency medical treatment and should

have been transferred to an area hospital. Numerous other references above to Sergeant Martinez’s


First Amended Plaintiff’s Original Complaint – Page 22 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 23 of 102




interaction with Mr. Davis, and others’ knowledge of Mr. Davis’s condition and hearing his moans

and pleas for help, show their deliberate indifference and objective unreasonableness when dealing

with Mr. Davis. Sergeant Martinez’s deliberate indifference and objective unreasonableness

caused, was a proximate cause of, and led to Mr. Davis’s death.

         31.      Jailer Garza likewise is liable for Mr. Davis’s death. The above-referenced briefing

in the control room occurring at approximately 4:57 p.m. on July 31, 2017 included Jailer Garza.

Jailer Garza could hear Mr. Davis moaning and saying, “Oh God, please, Lord.” Mr. Davis was

begging and pleading for help. Jailer Garza ignored his begging and pleading and chose to do

nothing. Instead, she simply told Jailer Hernandez, “Davis is back, he is not even eating anything

either because he is coming down from whatever the hell he had.” Jailer Garza chose not to

intervene but to ignore Mr. Davis. Jailer Garza also, when being told by a male voice, presumably

another prisoner, “Take him [Mr. Davis] to the hospital,” because he is “going down,” still did not

assure that he was removed from the facility and taken to a hospital. She just noted that he was

“withdrawing.” Jailer Garza told Sergeant Martinez, “Davis is saying he needs EMS” and “needs

to go to the hospital.” However, this was not concern for Mr. Davis but merely a statement of fact.

Jailer Garza orally said, “Isn’t he just withdrawing?” She then laughed as she went back to the

control room. Other explicit and/or implicit references above to Sergeant Garza’s interaction with

Mr. Davis, others regarding Mr. Davis, and/or hearing Mr. Davis’s moans and pleas for help show

her deliberate indifference and objective unreasonableness when dealing with Mr. Davis. This

deliberate indifference and objective unreasonableness caused, was a proximate cause of, and led

to Mr. Davis’s death.

         32.      Jailer Olivarez likewise was deliberately indifferent to Mr. Davis’s serious medical

needs and knew, upon information and belief, that he would die without emergency medical

treatment. Jailer Olivarez also participated in the 4:57 p.m. briefing on July 31, 2017. Thus, she


First Amended Plaintiff’s Original Complaint – Page 23 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 24 of 102




heard Mr. Davis’s begging and pleas for help, and moaning and saying, “Oh God, please, Lord.”

Jailer Olivarez also observed Mr. Davis and/or heard his moaning, and his saying, “Oh God, ugh,

oh God, oh my God,” when she placed another inmate into Holding Cell Number 2 at

approximately 7:11 p.m. on July 31, 2017. Instead of providing Mr. Davis needed medical care,

and/or insisting that a supervisor obtain such care, and/or call someone outside the jail if a

supervisor or co-worker refused to take action, she merely put a blanket into the cell. Other

interaction by and knowledge of by Jailer Olivarez referenced in this pleading supports liability

for claims asserted against her in this case. Other explicit and/or implicit references in this

pleading to Sergeant Olivarez’s interaction with Mr. Davis, others regarding Mr. Davis, and/or

hearing Mr. Davis’s moans and pleas for help, show her deliberate indifference and objective

unreasonableness when dealing with Mr. Davis. This deliberate indifference and objective

unreasonableness caused, was a proximate cause of, and led to Mr. Davis’s death.

         33.      Jailer Hernandez also participated in the July 31, 2017, 4:57 p.m. briefing, and she

learned the same information other Defendants learned and which is referenced above. She also

signed the Screening Form for Suicide and Medical/Mental/Developmental Impairments form, but

deliberately chose not to complete it and/or include any information at all in it other than that

referenced in this pleading. This alone was deliberate indifference, a clear violation of TCJS

standards, and objectively unreasonable. Jailer Hernandez had significant interaction with and/or

learned significant information about Mr. Davis’s serious and life-threatening medical needs as

referenced above. Other explicit and/or implicit references above to Jailer Hernandez’s interaction

with Mr. Davis, others regarding Mr. Davis, and/or hearing Mr. Davis’s moans and pleas for help

show her deliberate indifference and objective unreasonableness when dealing with Mr. Davis.

This deliberate indifference and objective unreasonableness caused, was a proximate cause of, and

led to Mr. Davis’s death.


First Amended Plaintiff’s Original Complaint – Page 24 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 25 of 102




         34.      Dispatcher/Jailer Murray likewise is liable for claims asserted against her in this

pleading. As shown above, at approximately 5:22 p.m. on July 31, 2017, the intercom was

activated and a male subject said that he needed help. Dispatcher/Jailer Murray looked towards

the window of Holding Cell Number 2, and then noted at approximately 5:29 p.m., “Mr. Davis

was screaming like that.” The extremely loud moaning of Mr. Davis at approximately 5:42 p.m.,

referenced above, was heard by Dispatcher/Jailer Murray. Dispatcher/Jailer Murray did not pursue

obtaining medical treatment for Mr. Davis but instead joked about his horrific pain and suffering,

“He having a baby?” She thereafter did nothing to obtain medical treatment for Mr. Davis, even

though she knew he had been throwing up and was seriously ill. Other explicit and/or implicit

references above to Dispatcher/Jailer Murray’s interaction with Mr. Davis, others regarding Mr.

Davis, and/or hearing Mr. Davis’s moans and pleas for help show her deliberate indifference and

objective unreasonableness when dealing with Mr. Davis. This deliberate indifference and

objective unreasonableness caused, was a proximate cause of, and led to Mr. Davis’s death.

         35.      Administrator Ramirez is likewise liable for claims asserted against her in this

pleading. She was fully aware that Mr. Davis had significant health issues when he arrived at the

jail, and she did not call EMS. Administrator Ramirez also was seemingly at a loss, when

providing her statement to Ranger Garcia and Investigator Gonzalez, as to how to confirm that jail

staff had received appropriate training and/or instruction. Upon information and belief, staff had

not been appropriately trained as to how to deal with Mr. Davis. Thus, there is also liability for

La Salle County for the failure to appropriately train its jailers. Administrator Ramirez was

likewise responsible to supervise all people under her control and to assure, especially in light of

her knowledge that Mr. Davis was seriously ill, that he was cared for appropriately through the

night by, through but not including, having him examined by EMS personnel and ultimately taken

to an area hospital. Her failure to supervise, as well as to individually take action to obtain needed


First Amended Plaintiff’s Original Complaint – Page 25 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 26 of 102




medical treatment for Mr. Davis, demonstrated her deliberate indifference and objectively

unreasonably. This was a proximate cause of and led to Mr. Davis’s unnecessary death.

         36.      Ranger Garcia, after reviewing relevant Camera 2 recordings, wrote the following

regarding those recordings:

         18.3 On 07-31 2017, at approximately 2:31 p.m., LCSO Jailer Francis Garza
         opened the door to the H2 Holding Cell and provided a blanket to one of the
         inmates. An observation was indicated on the LCSO Jail Observation Log.

         18.4 At approximately 2:32 p.m., inmate James Dean Davis, W/M, DOB xx-xx-
         1975, appeared to lie down. I could see this through the H2 Holding Cell window.

         18.5 At approximately 2:52 p.m., Davis peeked through the lower portion of the
         window of H2 Holding Cell, and knocked on the window. At approximately
         2:53p.m., Davis lied down.

         18.6     At approximately 2:53 p.m., Jailer Garza placed an inmate into H2 Holding
         Cell.

         18.7 At approximately 2:54 p.m., LCSO Sergeant Rickey Galvan handed a
         styrofoam cup to Davis. The observation log indicated an observation was made
         at 3:00 p.m. and no observation was done at this time.

         18.8 At approximately 3:22 p.m., City of Encinal Chief of Police Roy Vallejo
         walked up to the H2 Holding Cell door and looked through the slot. The observation
         log indicated an observation was conducted at 3:20 p.m.

         18.9 At approximately 3:25 p.m., Chief Vallejo and a Hispanic male walked up
         to the window of H2 Holding Cell and looked inside.

         18.10 At approximately 3:37 p.m., Jailer Garza and LCSO Jailer Sergeant Yvette
         Martinez walked up to the H2 Holding Cell window and Sergeant Martinez looked
         inside.

         18.11 At approximately 3:44 p.m., Sergeant Martinez opened the slot on the door
         of H2 Holding Cell and placed styrofoam food containers through the slot.

         18.12 At approximately 3:47 p.m., Sergeant Martinez placed additional items
         through the slot of H2 Holding Cell.

         18.13 At approximately 3:48 p.m., Sergeant Martinez walked up to the H2
         Holding Cell window and looked inside. The observation log indicated an
         observation was made at 3:50 p.m.



First Amended Plaintiff’s Original Complaint – Page 26 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 27 of 102




         18.14 At approximately 3:56 p.m., Sergeant Martinez and Jailer Garza
         walked by H2 Holding Cell with trays. The observation log indicated an
         observation was conducted at 4:01p.m.

         18.15 At approximately 4:23 p.m., Sergeant Martinez opened the slot on the H2
         Holding Cell door, leaned over and looked inside. The observation log indicated an
         observation was conducted at 4:20 p.m.

         18.16 At approximately 4:24 p.m., Sergeant Martinez removed an inmate from H2
         Holding Cell.

         18.17 At approximately 4:21 p.m., Sergeant Martinez opened the door to H2
         Holding Cell and mopped the floor inside the cell.

         18.18 At approximately 4:28 p.m., Sergeant Martinez opened the door to H2
         Holding Cell, tossed an item to an inmate, and closed the door.

         18.19 The observation log indicated an observation was conducted at 4:50
         p.m. No observation was conducted at this time.

         18.20 At approximately 5:03 p.m., LCSO Jailer Anna Maria Olivarez looked
         through the window of H2 Holding Cell, and at approximately 5:04 p.m., Jailer
         Olivarez looked through the window once again. LCSO Jailer Beatrice Hernandez
         opened the door of H2 Holding Cell at this time and then closed it. The observation
         log indicated an observation was conducted at 5:00 p.m.

         18.21 The observation log indicated an observation was conducted at 5:25
         p.m. and 5:41 p.m. During both of these times, Jailer Olivarez stood behind
         the corner wall of the control room and could not be seen within the view of
         the camera. This wall blocks the view to the H2 Holding Cell window.

         18.22 At approximately 5:39 p.m., Davis peeked through the lower portion of the
         window and knocked on the window. Davis knocked once again and no jailers
         could be seen at this time.

         18.23 At approximately 6:02 p.m., Davis peeked through the lower portion of the
         window of H2 Holding Cell and knocked on the window. Jailer Hernandez
         responded to the door of H2 Holding Cell and looked through the window on the
         door. Jailer Hernandez then placed some items through the slot of H2 Holding Cell
         door. The observation log indicated an observation was conducted at 6:00 p.m.

         18.24 The observation log indicated an observation was conducted at 6:30
         p.m. No observation was conducted at this time.

         18.25 At approximately 7:10 p.m., Jailer Olivarez opened the door to H2 Holding
         Cell and placed a green mattress into the cell. Jailer Olivarez then handed a white
         sheet to an inmate within H2 Holding Cell. Jailer Olivarez then entered the cell and


First Amended Plaintiff’s Original Complaint – Page 27 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 28 of 102




         collected trash from the cell. The observation log indicated an observation was
         conducted at 7:00 p.m.

         18.26 At approximately 7:14 p.m., Jailer Olivarez entered H2 Holding Cell with
         a blanket.

         18.27 The observation log indicated an observation was conducted at 7:30
         p.m. No observation was conducted at this time.

         18.28 At approximately 7:58 p.m., Jailer Hernandez walked up to H2 Holding Cell
         and looked through the door window. The observation log indicated an observation
         was conducted at 8:00 p.m.

         18.29 At approximately 8:36 p.m., Jailer Hernandez opened the door to H2
         Holding Cell and removed an inmate from the cell. The observation log indicated
         an observation was conducted at 8:30 p.m.

         18.30 At approximately 9:06 p.m., Jailer Hernandez opened the door to H2
         Holding Cell and removed an inmate from the cell. The observation log indicated
         an observation was conducted at 9:00 p.m.

         18.31 At approximately 9:15 p.m., Jailer Olivarez placed an inmate into H2
         Holding Cell.

         18.32 At approximately 9:22 p.m., Jailer Olivarez opened the door to H2 Holding
         Cell and handed a plate to an inmate.

         18.33 At approximately 9:25 p.m., Jailer Hernandez looked through the window
         on the H2 Holding Cell door and placed an item through the slot. The observation
         log indicated an observation was conducted at 9:30 p.m.

         18.34 At approximately 9:43p.m., Jailer Olivarez placed an inmate into H2
         Holding Cell.

         18.35 At approximately 9:44 p.m., Jailer Olivarez opened the door of H2 Holding
         Cell and handed an item to an inmate.

         18.36 The observation log indicated an observation was conducted at 10:00
         p.m. Inmates were busy making telephone calls in a different section of the jail
         and no observation was conducted on H2 Holding Cell at this time.

         18.37 The observation log indicated an observation was conducted at 10:30
         p.m., and the inmates were still busy making telephone calls. No observation
         was conducted at this time.




First Amended Plaintiff’s Original Complaint – Page 28 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 29 of 102




         18.38 At approximately 10:58 p.m., Jailer Olivarez looked through the window of
         H2 Holding Cell. The observation log indicated an observation was conducted at
         11:00 p.m.

         18.39 The observation log indicated an observation was conducted at 11:30
         p.m. The inmates were once again making telephone calls and no observation
         of H2 Holding Cell was made.

         18.40 At approximately 11:52 p.m., Jailers Olivarez and Hernandez escorted an
         inmate and stopped by the front door of H2 Holding Cell. The observation log
         indicated an observation was conducted at 12:00 a.m.

         18.41 At approximately 12:20 a.m., Jailer Olivarez opened the door to R2 Holding
         Cell and an inmate walked inside the cell.

         18.42 At approximately 12:22 a.m., Jailer Olivarez looked through the window of
         H2 Holding Cell. At this time, the inmate Jailer Olivarez removed the inmate from
         the cell.

         18.43 At approximately 12:25 a.m., Jailer Hernandez looked through the door
         window of H2 Holding Cell. The observation log indicated an observation was
         conducted at 12:30 a.m.

         18.44 At approximately 12:38 a.m., Jailer Hernandez opened the door to H2
         Holding Cell and handed orange clothing to an inmate.

         18.45 At approximately 12:57 a.m., Jailer Hernandez removed this inmate from
         H2 Holding Cell. The observation log indicated an observation was conducted at
         1:00 a.m.

         18.46 The observation log indicated an observation was conducted at 1:30
         a.m. Jailer Hernandez was inside the control room doing paperwork at this
         time and did not conduct an observation of H2 Holding Cell.

         18.47 The observation log indicated an observation was conducted at 2:00
         a.m., and at this time, Jailer Hernandez walked by H2 Holding Cell and
         walked down a different section of the jail.

         18.48 The observation log indicated an observation was conducted at 2:30
         a.m. Jailer Hernandez was in and out of the control room during this time and
         no observation of H2 Holding Cell was conducted.

         18.49 The observation log indicated an observation was conducted at 3:00
         a.m. No observation was conducted on H2 Holding Cell at this time.

         18.50 At approximately 3:17 a.m., Jailer Hernandez entered H2 Holding Cell an
         removed an inmate.


First Amended Plaintiff’s Original Complaint – Page 29 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 30 of 102




         18.51 At approximately 3:32 a.m., Jailer Hernandez placed the inmate into H2
         Holding Cell and he grabbed an item and came back out of the cell. The observation
         log indicated an observation was conducted at 3:30 a.m.

         18.52 At approximately 3:34 a.m., Jailer Hernandez placed the inmate back inside
         H2 Holding Cell.

         18.53 The observation log indicated an observation was conducted at 4:00
         a.m. No observation was conducted on H2 Holding Cell at this time.

         18.54 The observation log indicated an observation was conducted at 4:30
         a.m. No observation was conducted on H2 Holding Cell at this time.

         18.55 At approximately 4:46 a.m., Jailer Hernandez looked through the window
         of H2 Holding Cell.

         18.56 The observation log indicated and observation was conducted at 5:00
         a.m. and 5:01 a.m. Sergeant Martinez, Jailer Hernandez, Jailer Garza, and
         LCSO Jailer Marie Aguilar participated in a briefing in the control room at
         this time and no observations of H2 Holding Cell were conducted.

         18.57 The briefing concluded at approximately 5:34 a.m., and at approximately
         5:44 a.m., Jailer Garza looked through the window of H2 Holding Cell. The
         observation log indicated an observation was conducted at 5:44 a.m.

         18.58 At approximately 6:28 a.m., an inmate in H2 Holding Cell looked through
         window and knocked two times. Sergeant Martinez was doing paperwork in the
         control room at this time and looked at the inmate. Sergeant Martinez waived at the
         inmate with her right hand and motioned for him to wait.

         18.59 At approximately 6:29 a.m., Sergeant Martinez got up from the chair and
         answered the intercom.

         18.60 At approximately 6:30 a.m, Sergeant Martinez entered H2 Holding Cell and
         walked back out.

(Emphasis added).


         37.      Upon information and belief, La Salle County provided to Ranger Garcia a copy

of a portion of a form entitled La Salle County Jail Facility Checks.




First Amended Plaintiff’s Original Complaint – Page 30 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 31 of 102




Further, upon information and belief, La Salle County never provided such a completed form for

the relevant time period when Mr. Davis was in the La Salle County jail.

         38.      The form would have allowed someone to record observations of Holding Cell 2,

as well as other cells in the La Salle County jail. The form also makes it clear to anyone using it

that it is “a government do[ ]cument [and] any falsification or om[ ]issions is a violation of law .

. . .” The form also addresses face-to-face observations, which are required by TCJS standards.

All Defendants, upon information and belief, would have been very familiar with the form and

its warnings and requirements printed at the bottom.

First Amended Plaintiff’s Original Complaint – Page 31 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 32 of 102




                           b.       Witness Statements

         39.      Ranger Garcia also took a number of witness statements regarding his investigation

of Mr. Davis’s death. Portions of Ranger Garcia’s summaries of relevant witness statements are

set forth in this section of the complaint.

                                    (1)      Marie Aguilar – Jailer

         40.      On August 1, 2017 at approximately 1:43 p.m., Ranger Garcia and Lamar County

Sheriff’s Office investigator Esmeralda Gonzalez interviewed jailer Marie Aguilar in the La Salle

County Sheriff’s Office interview room. Jailer Aguilar was a cook and jailer for the jail, and her

primary duty was to cook.            She said that she had been working for La Salle County for

approximately 4 years at that time, and originally began working for the County in 2003 as a cook.

Jailer Aguilar said that she worked from 5:00 a.m. to 5:00 p.m. on July 31, 2017, and again on

August 1, 2017. She also said that she went on a transport around 1:15 p.m. on July 31, 2017, and

arrived back at the jail at approximately 7:30 p.m. that evening. Upon information and belief, the

“transport” was transporting a prisoner to another location. Thus, the ability to transport prisoners

to other locations, including the ability to transport Mr. Davis to a local emergency room for

emergency medical treatment, was available to all natural person Defendants. Regardless, the

natural person Defendants could have simply called emergency medical services for ambulance

transport.

         41.      Ms. Aguilar said that she heard about Mr. Davis passing away. She also said that

she did not have any interaction with him on July 31, 2017. However, she said that when she

attended the daily briefing on August 1, 2017, she could hear an inmate moaning.               Upon

information and belief, that inmate was Mr. Davis. Jailer Aguilar said that she then walked into

the kitchen and started preparing breakfast. She remembered hearing Sergeant Martinez yelling,

and she saw the door to Holding Cell Number 2 open. She looked into the cell and saw Sergeant

First Amended Plaintiff’s Original Complaint – Page 32 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 33 of 102




Martinez performing what she understood to be CPR on an inmate. Jailer Aguilar recalled that

she had seen Mr. Davis in the past.

                                    (2)      Ransley Dontrell Bailey – Prisoner

         42.      On August 1, 2017, at approximately 9:35 a.m., Ranger Garcia and Investigator

Gonzalez interviewed Ransley Dontrell Bailey in the La Salle County Sheriff’s Office interview

room. Initially, when Ranger Garcia spoke with Mr. Bailey, Ranger Garcia learned that Mr. Bailey

knew Mr. Davis before they were both incarcerated in the La Salle County jail when Mr. Davis

died. Mr. Bailey told Ranger Garcia that Mr. Bailey had checked on Mr. Davis on the morning

before his arrest, and that Mr. Davis “looked bad.” Mr. Bailey said that Mr. Bailey was then

arrested and placed inside Holding Cell Number 2 with Mr. Davis. Upon information and belief,

Mr. Davis still “looked bad” at the time he arrived at the La Salle County jail on July 31, 2017.

         43.      Mr. Bailey said that he, Mr. Davis, and another male prisoner were inside Holding

Cell Number 2. Mr. Bailey said that Mr. Davis was lying on a mattress in the cell and looked ill.

He also said that Mr. Davis kept saying he did not feel well, and wanted to see a doctor. Mr. Bailey

also said that Mr. Davis kept asking for help all night. Mr. Bailey said that he activated the

intercom for Mr. Davis, so that he could ask La Salle County jail staff for help. Mr. Bailey told

Ranger Garcia that Mr. Bailey spoke to jail staff by intercom and through the window

approximately two times and told them that Mr. Davis needed help. Mr. Bailey told Ranger Garcia

that he believed jail staff did not believe him. Upon information and belief, jail staff did believe

him but chose to be deliberately indifferent to and ignore Mr. Davis’s serious and life-threatening

medical needs.

         44.      Mr. Bailey also said that he did not sleep much that night, because Mr. Davis kept

asking for help and calling out his name. He said that Mr. Davis was not wearing a shirt inside the

cell. Mr. Bailey also said that someone named “Musconi” told Mr. Bailey earlier that Mr. Davis

First Amended Plaintiff’s Original Complaint – Page 33 of 102
       Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 34 of 102




was falling down and could not walk. Upon information and belief, all jailers and dispatchers on

duty ignored Mr. Davis’s pleas for help and chose to be deliberately indifferent and act in an

objectively unreasonable manner considering Mr. Davis’s condition and impending death.

                                    (3)      Antonio Garcia – Acquaintance of Mr. Davis

         45.      On August 1, 2017, at approximately 12:48 p.m., Investigator Gonzalez and Ranger

Garcia interviewed Antonio Garcia in the La Salle County Sheriff’s Office interview room. Mr.

Garcia knew Mr. Davis, and he said that he saw Mr. Davis at approximately 1:30 p.m. on July 31,

2017. He said that Mr. Davis was walking “like a Zombie,” and fainted and fell down. Mr. Garcia

said that he helped Mr. Davis get up, and then walked him to Mr. Garcia’s RV. Mr. Davis told

Mr. Garcia that Mr. Davis was sick and needed help. Mr. Garcia, after Mr. Davis indicated he did

not want Mr. Garcia to call an ambulance, took a shower. While Mr. Garcia was taking a shower,

he heard the sound of Mr. Davis falling off of the couch. Mr. Garcia picked up Mr. Davis and

called for an ambulance. Mr. Davis was unconscious when Mr. Garcia found him on the floor, but

Mr. Davis ultimately was able to stand up and was “acting like nothing was wrong” when the

ambulance arrived. Mr. Garcia indicated that La Salle County Sheriff’s deputies then arrived at

the RV Park on a different call and arrested Mr. Davis due to an alleged outstanding warrant. Upon

information and belief, Mr. Garcia’s description of Mr. Davis was accurate and in part described

how Mr. Davis looked when he was ultimately incarcerated in the La Salle County jail later that

day.

                                    (4)      Francis Garza – Jailer (2 Interviews)

         46.      On August 1, 2017, at approximately 1:08 p.m., Investigator Gonzalez and Ranger

Garcia interviewed Defendant Jailer Francis Garza in the La Salle County Sheriff’s office

interview room. Jailer Garza said that she had been employed as a jailer with the La Salle County

Sheriff’s Office since October 2016, and had previously worked for the Frio County Sheriff’s

First Amended Plaintiff’s Original Complaint – Page 34 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 35 of 102




Office for approximately 8 years. Jailer Garza said that she worked from 5:00 a.m. to 5:00 p.m.

on July 31, 2017, and worked the same hours on August 1, 2017. She said that she worked both

days with Sergeant Martinez and Jailer Marie Aguilar.

         47.      Jailer Garza said that she did not have any interaction with Mr. Davis. This was

false. She said that she only remembered seeing him drinking water or juice that Sergeant Galvan

had given to him. However, after further conversation, Jailer Garza said that she had to open the

food slot to Mr. Davis’s cell to tell Mr. Davis to calm down because he was allegedly getting loud

with one of the other inmates. Upon information and belief, Jailer Garza’s statement was made to

cover up the fact that Ms. Garza was deliberately indifferent to Mr. Davis’s known serious medical

needs. Upon information and belief, she observed Mr. Davis and saw that he was so ill that he

would need emergency medical treatment.

         48.      Jailer Garza, trying to cover her tracks, said that Mr. Davis never asked her for

medical assistance and never told her he was in pain or needed help. This was false. As shown

elsewhere in this pleading, Jailer Garza told Sergeant Martinez, “Davis is saying he needs EMS,

he needs to go to the hospital.” Jailer Garza also said that she recalled hearing someone say that

Mr. Davis was not feeling well when she was about to leave work on July 31, 2017. Jailer Garza

was attempting to minimize her involvement in Mr. Davis’s death by making such a seemingly

innocuous statement. She also knew that Mr. Davis had vomited and was gasping for air and

breathing heavily when he had first arrived at the jail. She also recalled that Mr. Davis was

sweating at the time.

         49.      Jailer Garza further said that, when she got to work on the morning of August 1,

2017, she noticed that Mr. Davis was looking around and moaning. She said that she attended the

daily briefing that morning, and it lasted longer than usual. She said that she would normally pass

out inmate medications at about 6:00 a.m. but instead cleaned the dirty lounge and made coffee


First Amended Plaintiff’s Original Complaint – Page 35 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 36 of 102




for Justice of the Peace George Trigo. She said that she then walked to the medical area after

cleaning the lounge and heard Mr. Davis moaning. She saw Mr. Davis in the cell lying face up,

looking around in all directions. Jailer Garza said that she had looked at the clock, and it was 6:00

a.m. at that time. As shown elsewhere in this pleading, Jailer Garza also said that morning, “Oh

my God, it’s freaking annoying.” She then mimicked Mr. Davis’s moaning, “Uuggghhh,” and

stated, “Like shut up!”          Jailer Hernandez laughed at Jailer Garza’s disgusting deliberate

indifference to and mocking of Mr. Davis. Upon information and belief, it was apparent to both

Jailer Hernandez and Jailer Garza that Mr. Davis was dying.

         50.      On November 13, 2017, at approximately 4:16 p.m., Ranger Garcia interviewed

Jailer Garza a second time in the La Salle County Sheriff’s Office interview room. Ranger Garcia

showed to Jailer Garza jail observation logs for July 31, 2017 and August 1, 2017, and Jailer Garza

said that she did not complete any of the entries on the logs. She said that the person inside the

“picket” was in charge of the logs, and that person was Sergeant Martinez on both days. Jailer

Garza said that she recognized the handwriting on the log for July 31, 2017, from 5:00 a.m. to 5:00

p.m., as being that of Sergeant Martinez. Jailer Garza also recognized the initial entries on the log

for July 31, 2017, from 5:00 p.m. to 6:00 p.m., as being made in the handwriting of Jailer Olivarez.

Finally, Jailer Garza recognized entries for the rest of the shift going into August 1, 2017 as being

made in the handwriting of Jailer Hernandez.

                                    (5)      Beatrice Hernandez – Jailer (2 interviews)

         51.      On August 1, 2017, at approximately 3:01 p.m., Investigator Gonzalez and Ranger

Garcia interviewed Jailer Hernandez in the La Salle County Sheriff’s Office interview room. Jailer

Hernandez said that she had been working as a jailer for the La Salle County Sheriff’s Office jail

for approximately 2 years and 2 months, and that she had worked as a jailer for the Frio County

Sheriff’s Office for approximately 5 years before that. Jailer Hernandez said that she worked from

First Amended Plaintiff’s Original Complaint – Page 36 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 37 of 102




5:00 p.m. on July 31, 2017 to 5:00 a.m. on August 1, 2017, and that Jailer Olivarez worked with

Jailer Hernandez from 5:00 p.m. to midnight on July 31, 2017. Jailer Hernandez said, in addition

to Mr. Davis, Mr. Bailey and Jared Ross Ramirez were housed in Holding Cell Number 2 on July

31, 2017. Jailer Hernandez falsely said that she conducted inmate observations every 30 minutes

for that cell and further checked on inmates in the cell every time she passed by.

         52.      Jailer Hernandez said that she opened the door to Holding Cell Number 2 twice,

because Mr. Davis was moaning and asking to see a doctor. She also said that Sergeant Martinez

told her that Mr. Davis was having withdrawal from drugs, so Jailer Hernandez told Mr. Davis,

“You need to sweat out what you have,” and then they could take him to see a doctor. Thus, Jailer

Hernandez ignored and was deliberately indifferent to Mr. Davis’s serious medical needs and

requests for immediate medical treatment.

         53.      Jailer Hernandez testified that while she was working, she could hear Mr. Davis

saying, “Ugh, ugh, oh my God, God help me.” Jailer Hernandez evidenced the fact that she knew

that Mr. Davis would likely die, because she said hearing what was just described was how she

knew that he was still alive. Thus, upon information and belief, Jailer Hernandez expected Mr.

Davis to die and did nothing to obtain needed medical assistance. Jailer Hernandez also said that

the jail had dealt with Mr. Davis in the past, and that the jail would call emergency medical services

to transport him to the hospital. However, this time, Jailer Hernandez said that she made a decision

not to contact EMS. She was able to call EMS and obtain needed emergency life-saving help for

Mr. Davis, but she chose not to do so.

         54.      Jailer Hernandez also said that she could hear Mr. Davis yelling, that he was

hurting, sometime before midnight. She said that she also checked on Mr. Davis after Jailer

Olivarez left. She said that Mr. Davis just kept yelling, “Oh God, oh God, please help me, oh God,

please help me, it hurts, oh God!” When Jailer Hernandez would check on Mr. Davis after hearing


First Amended Plaintiff’s Original Complaint – Page 37 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 38 of 102




such horrific yelling, he would just continue mumbling the same things. She said that between

12:00 a.m. and 5:00 a.m., Mr. Davis continued to moan and mumble. Jailer Hernandez did nothing.

         55.      Jailer Hernandez said that Mr. Davis was still moaning and groaning at 5:00 a.m.,

when Jailer Garza and Sergeant Martinez arrived back at the jail. Ranger Garcia asked Jailer

Hernandez for the jail’s procedure for when an inmate in Mr. Davis’s condition was incarcerated.

She informed Ranger Garcia that such procedure was to provide an inmate with an orange, sugar,

or bread and milk to get something on the person’s stomach. Jailer Hernandez also said, in

response to a question about whether the jail had a nurse on staff, that a doctor would visit the jail

on Mondays. She also said that jail policy was to contact a supervisor regarding any medical issue,

a doctor would then be notified, and a doctor would then determine whether EMS was needed.

However, upon information and belief, that policy was not followed with regard to Mr. Davis.

         56.      Jailer Hernandez said that Sergeant Martinez called the jail shortly after 10:00 p.m.

that night. Jailer Hernandez said that she did not tell Sergeant Martinez anything about Mr. Davis,

even though he was moaning and groaning just like earlier that day. Sergeant Martinez did not

ask about Mr. Davis’s condition when she called the jail that night, even though she was already

well-aware of Mr. Davis’s serious medical needs. This showed her deliberate indifference and

objective unreasonableness as it related to Mr. Davis’s life-saving needs.

         57.      Jailer Hernandez agreed that someone going through withdrawal needed medical

attention. Upon information and belief, Jailer Hernandez learned this from training and/or

experience. Further, upon information and belief, all other natural person Defendants possessed

the same knowledge, gained through their training and/or experience. Jailer Hernandez, regardless

of that knowledge, failed to provide and/or request medical attention for Mr. Davis.

         58.      Jailer Hernandez said that Mr. Davis never stood up in the cell, and that he would

only sit up when she spoke to him. The fact that he never stood up was further evidence of his


First Amended Plaintiff’s Original Complaint – Page 38 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 39 of 102




serious medical issues. Jailer Hernandez also said that she did not think that anyone documented

anything regarding Mr. Davis’s moaning, or his request for medical assistance. Upon information

and belief, no one documented that information for at least two reasons. First, people on staff did

not want to be blamed for Mr. Davis’s death. Second, there was a widespread custom and/or

practice of La Salle County jail employees, and thus of La Salle County, of not documenting such

information in jail records.

         59.      On November 13, 2017, Ranger Garcia called Jailer Hernandez and asked if she

would voluntarily meet him at the La Salle County Sheriff’s Office for follow-up questions

regarding the investigation of Mr. Davis’s death. Jailer Hernandez agreed to do so, and she met

Ranger Garcia at approximately 5:28 p.m. that day. Ranger Garcia then conducted a second

interview of Ms. Hernandez in the La Salle County Sheriff’s Office interview room.

         60.      Ranger Garcia told Ms. Hernandez that she was not under arrest, was free to leave,

and could stop talking at any time. Ms. Hernandez acknowledged the statement and indicated that

she understood. Ranger Garcia showed to Mr. Hernandez jail observation logs for Mr. Davis from

July 31, 2017 and August 1, 2017. Ms. Hernandez recognized the logs. Ms. Hernandez indicated

that she recognized handwriting for the July 31, 2017 log beginning at 5:01 a.m. as being that of

Sergeant Martinez. She also indicated that she recognized signatures on the log as being those of

Sergeant Martinez and Jailer Garza.

         61.      Ms. Hernandez also indicated that she recognized signatures on the observation log

for the July 31, 2017 night shift as being those of her and Jailer Olivarez. Ms. Hernandez indicated

that the first four entries from 5:00 p.m. to 6:00 p.m. looked like they were done in the handwriting

of someone named “Macias.” Ranger Garcia informed Ms. Hernandez that the only two people

working at the jail that night were Ms. Hernandez and Jailer Olivarez. Ms. Hernandez stated that

all the remaining entries from 7:30 p.m. to 5:00 a.m. were made by Ms. Hernandez.


First Amended Plaintiff’s Original Complaint – Page 39 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 40 of 102




         62.      Ranger Garcia asked similar questions regarding the August 1, 2017 observation

log. Ms. Hernandez stated that all the entries on that log were made by Sergeant Martinez. Ms.

Hernandez indicated that jailers were supposed to conduct observations of inmates in holding cells

every 30 minutes, but not beyond 1 hour. Ms. Hernandez agreed, after it was pointed out by

Ranger Garcia, that Ms. Hernandez’s entries on observation logs were not accurate. Ranger Garcia

asked Ms. Hernandez why she made false entries in the log, and she indicated that all the jail staff

did that because they were always busy up and down the hallway. Upon information and belief,

this assertion was true and evidenced La Salle County policy, practice, and/or custom – making

false observation entries to cover up the fact that prisoners such as Mr. Davis were not being

observed in accordance with jail standards and/or TCJS standards.

         63.      Ms. Hernandez also said that Jail Administrator Ramirez told Ms. Hernandez that

inmates complained about her when she went into cells to check on them. Thus, Administrator

Ramirez told Ms. Hernandez not to do that anymore, and not to touch inmates. She also said that

Sergeant Martinez told her that, as long as they indicated what they were doing on daily journals,

that was enough to satisfy inmate observation requirements.

         64.      Ms. Hernandez also admitted that jailers falsified observation logs for Mr. Davis

for July 31, 2017 and August 1, 2017 because they had been told that all observations had to be

made every 30 minutes, even if they did not check an inmate every 30 minutes. Ms. Hernandez

said that, if logs indicated more than 30 minutes had passed for a required observation, jailers had

to go back and re-write logs to show observations were conducted every 30 minutes. Ms.

Hernandez said that Sergeant Martinez told Ms. Hernandez that she had to make sure that logs

indicated that observations were done every 30 minutes, so that they would not get in trouble with

the TCJS. She also said that Sergeant Martinez was the one who reviewed the observation logs




First Amended Plaintiff’s Original Complaint – Page 40 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 41 of 102




and would make jailers re-write them if they exceeded 30 minutes. Upon information and belief,

this also represented La Salle County policy, practice, and/or custom.

         65.      Ms. Hernandez admitted to changing entries on an observation log to falsely

indicate that observations had been made 30 minutes apart. Ms. Hernandez also said that she had

dealt with Mr. Davis on two prior occasions. She said that he was released on both occasions so

he could get medical attention. Ms. Hernandez also admitted that, when he was released previously

so that he could obtain medical attention, he was not even moaning and groaning like he was during

the incarceration which lead to his death. This made it clear that Ms. Hernandez and, upon

information and belief, all other natural person Defendants, knew that Mr. Davis could be

transported from the jail to a local hospital due to his clear and apparent need to obtain emergency

medical treatment. Ms. Hernandez also said that Sergeant Martinez called during the night when

Mr. Davis was incarcerated, and they discussed where they were going to house Mr. Davis.

         66.      Ms. Hernandez admitted that she did not conduct inmate observations of Holding

Cell Number 2, where Mr. Davis was being held, at 1:30 a.m., 2:30 a.m., 3:00 a.m., 4:00 a.m., and

4:30 a.m. on August 1, 2017, even though she indicated that she had conducted such observations.

She also admitted other facts related to falsification of observation records regarding Mr. Davis.

         67.      Ms. Hernandez admitted to Ranger Garcia that she knew that it was a crime to

falsify logs. However, she stated that Sergeant Martinez was the one who told her to falsify

observation logs so that the jail would not get into trouble with the TCJS. Sergeant Martinez said

that, if the jail got into trouble, it could be shut down. Upon information and belief, this was further

evidence of a policy, practice, and/or custom of the La Salle County jail, and thus of La Salle

County, to falsify records regarding prisoner observations. Thus, upon information and belief, this

policy, practice, and/or custom, and others referenced in this pleading, was in place not to comply

with TCJS and other legal standards, and to protect pre-trial detainees such as Mr. Davis, but


First Amended Plaintiff’s Original Complaint – Page 41 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 42 of 102




instead to ensure that all jail staff, including natural person Defendants, were able to keep their

jobs.

                                    (6)      Denise Jimenez – Dispatcher/Jailer

         68.      On November 13, 2017, at approximately 4:58 p.m., Ranger Garcia interviewed La

Salle County’s Sheriff’s Office Dispatcher/Jailer Denise Jimenez in the La Salle County Sheriff’s

Office interview room. Dispatcher/Jailer Jimenez said that she had been employed with the La

Salle County Sheriff’s office for over 4 years. She said that she started hearing “moaning noises”

after Mr. Davis was brought into the jail on July 31, 2017, but that she thought it was a different

inmate in the same cell. She also recalled that, on one occasion, when the door to Holding Cell

Number 2 was opened, she could hear someone cursing in the background. She thought it was an

inmate other than Mr. Davis – one who had been arrested in Encinal. Dispatcher/Jailer Jimenez

said that she could hear the same noises when she arrived at work on August 1, 2017, but that she

did not know it was Mr. Davis making noises. She remembered someone stating “shut up” during

the briefing on August 1, 2017. Upon information and belief, she was referring to a jailer making

such a statement.

         69.      Dispatcher/Jailer Jimenez said that she believed Dispatcher/Jailer Murray told her

that Mr. Davis had requested EMS, and that Jailer Hernandez said that Mr. Davis was “just

withdrawing.” However, she was not certain exactly what she was told. Dispatcher/Jailer Jimenez

also said that she had seen Mr. Davis in the jail before, but that he had never moaned like that

before. Upon information and belief, the assertion that he had never moaned like that before was

false. Dispatcher/Jailer Jimenez said that jailers had authority to call for EMS if they believed an

inmate needed medical attention.




First Amended Plaintiff’s Original Complaint – Page 42 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 43 of 102




                                    (7)      Joshua Reyes Martinez – Jailer

         70.      On November 13, 2017, at approximately 4:37 p.m., Ranger Garcia interviewed La

Salle County Sheriff’s Office Jailer Joshua Reyes Martinez in the La Salle County Sheriff’s Office

interview room. Ranger Garcia told Jailer Martinez that Jailer Garza believed that Jailer Martinez

was in training during the week of Mr. Davis’s death. However, Ranger Garcia told Jailer Martinez

that Ranger Garcia reviewed video from the jail and saw Jailer Martinez inside the control room

when Mr. Davis was in custody. Jailer Martinez said that he did not remember anything.

         71.      Ranger Garcia asked Jailer Martinez if he knew of Mr. Davis’s death and, if so,

how he found out. Jailer Martinez said that he believed that Sergeant Martinez told him about Mr.

Davis’s death, because she felt bad about what happened. Jailer Martinez also said that he had

begun working for the La Salle County jail some time between June 15, 2017 and June 30, 2017.

         72.      Ranger Garcia displayed relevant observation logs to Jailer Martinez and asked him

if someone explained to him, when he was hired, how to complete them. Jailer Martinez was

familiar with the logs and said that he had completed some in the past. Ranger Garcia asked Jailer

Martinez if he was supposed to complete the logs with the exact time he conducted observations,

or if he completed them on the hour and half-hour. Jailer Martinez said that he completed logs

with times within 5 minutes of actual observations. Ranger Garcia asked Jailer Martinez if he

knew that falsifying information on the logs was a crime. Jailer Martinez said that no one

explained that to him. However, Jailer Martinez admitted that he had falsified observation logs a

few times in the past when he first started working at the La Salle County jail. Jailer Martinez also

admitted that he had gone 45 minutes to an hour over the 30-minute observation requirement. This

was further evidence of policy, practice, and/or custom of La Salle County of not making prisoner

observations when required and further falsifying records regarding actual observations.




First Amended Plaintiff’s Original Complaint – Page 43 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 44 of 102




                                    (8)      Yvette Martinez – Sergeant/Jailer (3 Interviews)

         73.      On August 1, 2017, at approximately 12:05 p.m., La Salle County Sheriff’s Office

Investigator Gonzalez and Ranger Garcia interviewed Sergeant Martinez in the La Salle County

Sheriff’s Office interview room. Sergeant Martinez said that she had been employed as a sergeant

for the La Salle County Sheriff’s Office since October 2016. She also said that she had 14 years

experience in the jail division. Sergeant Martinez said that she had a total of 17 years experience

in “public service.”

         74.      Sergeant Martinez said that she worked on July 31, 2017 from 5:00 a.m. to 5:00

p.m., and that Mr. Davis arrived at the jail that day at approximately 2:20 p.m. Sergeant Martinez

said that she, Jailer Garza, and Jailer Aguilar worked on July 31, 2017 from 5:00 a.m. to 5:00 p.m.

She also said that Jailer Aguilar worked in the kitchen. Sergeant Martinez said that there were 28

inmates, including Mr. Davis, in the La Salle County jail. She also said that Mr. Davis was placed

into Holding Cell Number 2, with Jared Ross Ramirez, Mr. Bailey, and Augustine Nathaniel Ortiz.

Sergeant Martinez said that Mr. Ramirez and Mr. Ortiz were Hispanic, and Mr. Bailey was

African-American. Sergeant Martinez also said that an inmate known as “Havis” was in that cell

with the other inmates for a very short period of time. She said that Havis was mentally unstable.

She also said that Mr. Ramirez was placed in a non-holding cell because she knew that he was

going to be staying longer due to a commitment for criminal non-support.

         75.      Sergeant Martinez said that she spoke to jail staff that night, and they asked her

what to do with Mr. Davis. This showed that Sergeant Martinez believed that she was in charge

and could direct other jail staff as to what to do regarding Mr. Davis. Sergeant Martinez said that

she told them to have him eat and rest, and he would be evaluated in the morning. She said that

she went to work in the morning, which would have been August 1, 2017, and that Mr. Davis was

moaning. Sergeant Martinez said that they were aware that he was HIV-positive. She also said


First Amended Plaintiff’s Original Complaint – Page 44 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 45 of 102




that it was difficult to be checking on him all the time. Regardless, such alleged difficulty did not

excuse Sergeant Martinez’s or any other natural person Defendant’s obligation to comply with the

Constitution when dealing with Mr. Davis. Sergeant Martinez also said that Mr. Davis appeared

to be weaker than usual. This was further evidence that Sergeant Martinez knew that Mr. Davis

needed emergency medical treatment, rather than being left in a cell overnight to die. Sergeant

Martinez then attempted to minimize what she knew about Mr. Davis’s horrific condition, which

led to his death, talking about him being in allegedly “good spirits” when he arrived at the jail.

         76.      Sergeant Martinez said that she heard Mr. Davis moaning when she arrived at work

on August 1, 2017, and asked the jailer what it was. Sergeant Martinez said that the jailer told her

it was Mr. Davis. Sergeant Martinez also said that, after she started working that day, she heard

Mr. Bailey on the intercom saying that he did not think that Mr. Davis was breathing. Sergeant

Martinez said that she had someone request emergency medical services, and as soon as she opened

the cell door, she saw Mr. Davis and initiated CPR by doing chest compressions. Sergeant

Martinez said that Mr. Davis did not have a pulse before she initiated CPR, and that his body was

cold. Sergeant Martinez also said that jail staff indicated to her that Mr. Davis had never requested

medical assistance through the night. This was false.

         77.      Sergeant Martinez also said that she, Jailer Garza, and Jailer Aguilar came to work

at 5:00 a.m. on August 1, 2017, and that Jailer Hernandez worked from 5:00 p.m. on July 31, 2017

to 5:00 a.m. on August 1, 2017. She also said Jailer Olivarez worked from 5:00 p.m. to 12:00 a.m.

on July 31, 2017, and that Jailer Hernandez worked – alone – from 12:00 a.m. to 5:00 a.m. on

August 1, 2017.

         78.      Sergeant Martinez alleged that Mr. Davis did not ask for medical assistance and did

not complain of any illness or pain while Sergeant Martinez was there on July 31, 2017. This was

false. Sergeant Martinez alleged that she had dealt with Mr. Davis on two prior occasions, and


First Amended Plaintiff’s Original Complaint – Page 45 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 46 of 102




that he was not acting any different on this occasion. Upon information and belief, this was false.

Sergeant Martinez also said that Mr. Davis was usually under the influence of narcotics when he

arrived at the jail, and she described withdrawal symptoms as shakes, chills, agitation, cold sweats,

vomiting, dizzy spells, light headedness, and fever. Sergeant Martinez admitted that Mr. Davis

vomited just before she left work on July 31, 2017. Sergeant Martinez also admitted that she called

the jail on the night of July 31, 2017, and allegedly asked Jailer Hernandez how Mr. Davis was

doing. This is evidence that Sergeant Martinez knew that Mr. Davis needed immediate medical

treatment, but instead of obtaining it, she chose to go home and merely place a phone call to the

jail later. Thus, she was deliberately indifferent to his serious medical needs and acted in an

objectively unreasonable manner.

         79.      On August 1, 2017, at approximately 4:30 p.m., Investigator Gonzalez and Ranger

Garcia re-interviewed Sergeant Martinez in the same interview room. Investigator Gonzalez and

Ranger Garcia had requested jail observation logs from Sergeant Martinez. Sergeant Martinez

provided the logs for July 31, 2017, from 5:00 a.m. to 5:00 p.m., and for July 31, 2017 from 5:00

p.m. to 5:00 a.m. on August 1, 2017.

         80.      Ranger Garcia asked Sergeant Martinez what the jail policy stated regarding

inmates who requested medical assistance. Sergeant Martinez stated that they normally contact

the doctor under contract and, if it was an emergency, jailers would automatically request

emergency medical services. Sergeant Martinez said that there was not a nurse on staff at the jail,

and that the doctor under contract visited the jail once each week (but at times only once every

other week). Sergeant Martinez also said that, for emergencies, the on-duty jailer would make the

decision to contact EMS. For other related medical issues, Sergeant Martinez would make the

decision as to whether jailers needed to contact EMS.




First Amended Plaintiff’s Original Complaint – Page 46 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 47 of 102




         81.      Sergeant Martinez said that she spoke to Jailer Hernandez on the night of July 31,

2017, and she told her she had not booked Mr. Davis into the jail yet, because he did not want to

get up and get fingerprinted. This was a clear violation of TCJS standards.

         82.      Sergeant Martinez admitted that, when Mr. Davis was incarcerated on a prior

occasion, arrangements were made to release him from custody when he requested medical

treatment. This showed that Sergeant Martinez was fully aware that she, or any natural person

Defendant, could have obtained needed emergency medical treatment for Mr. Davis without any

problem.

         83.      On November 14, 2017, at approximately 3:21 p.m., Sergeant Martinez met Ranger

Garcia at the La Salle County Sheriff’s Office interview room for Sergeant Martinez’s third

interview regarding Mr. Davis’s death. Ranger Garcia told Sergeant Martinez that she was not

under arrest, was free to leave, and could stop talking to him at any time. Sergeant Martinez

indicated that she understood. Ranger Garcia asked Sergeant Martinez whether she was directed

by Jail Administrator Ramirez to keep Mr. Davis in the jail, so that he could go through

withdrawals. Sergeant Martinez denied being given such an instruction.

         84.      Ranger Garcia displayed the observation log for July 31, 2017, morning shift, to

Sergeant Martinez. Sergeant Martinez confirmed that the signatures on the log were hers and Jailer

Garza’s. Sergeant Martinez confirmed that she documented all of the observation times on that

log. Ranger Garcia then displayed the observation log for July 31, 2017, night shift, and asked

Sergeant Martinez to identify handwriting on the top portion of the log. Sergeant Martinez said

that the upper entries were made by Jailer Olivarez, and that from 7:30 p.m. following, the

handwriting was of former Jailer Hernandez.

         85.      Ranger Garcia then displayed the observation log for August 1, 2017, morning shift,

and asked who documented observations that day. Sergeant Martinez said that she documented


First Amended Plaintiff’s Original Complaint – Page 47 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 48 of 102




all observations on that log. Ranger Garcia told Sergeant Martinez that he was aware that the times

on the observation logs were not actual times. Sergeant Martinez agreed. Sergeant Martinez said

that not all jail staff documented observations on the hour and half-hour.

         86.      Sergeant Martinez said that the daily journal had all information regarding the shift,

including observations. Ranger Garcia told Sergeant Martinez that Ms. Hernandez had admitted

that she conducted inmate observations at intervals beyond one hour. Sergeant Martinez said there

was no reason for that to occur, especially during the night shift. Ranger Garcia told Sergeant

Martinez that Ms. Hernandez stated that Sergeant Martinez was the one who told Ms. Hernandez

to document the 30-minute observations – even if they did not occur. Sergeant Martinez denied

the allegation. Ranger Garcia told Sergeant Martinez that Ms. Hernandez said that Sergeant

Martinez would review the observation logs, and if some entries were beyond the 30-minute

interval, she would make other jailers correct them. Sergeant Martinez denied the allegation and

said that she reviewed observation logs on the daily journal, and if they did not match, she would

correct the logs.

         87.      Ranger Garcia told Sergeant Martinez that Sergeant Martinez had documented

inmate observations on August 1, 2017 for several cells, even though she had never left the control

room. Sergeant Martinez admitted she falsified the log and did not conduct those observations.

Sergeant Martinez admitted that they “made some mistakes” and said, “She should have called

me, I should have made sure he went to the hospital, and regardless of whether he was withdrawing

or he wasn’t.” Thus, Sergeant Martinez knew that she had acted in a deliberately indifferent

manner and knew that she had acted unreasonably regarding Mr. Davis. Sergeant Martinez said

that the jail was shorthanded, and that they needed more staff to be able to complete their duties.




First Amended Plaintiff’s Original Complaint – Page 48 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 49 of 102




                                    (9)      Sarah Elizabeth Murray – Dispatcher/Jailer

         88.      On August 1, 2017, at approximately 4:01 p.m., Investigator Gonzalez and Ranger

Garcia interviewed Dispatcher/Jailer Sarah Elizabeth Murray in the La Salle County Sheriff’s

Office interview room. Dispatcher/Jailer Murray said that she had been employed with the La

Salle County Sheriff’s Office since April 2016, and that she had worked from 5:00 p.m. on July

31, 2017 to 5:00 a.m. on August 1, 2017.

         89.      Dispatcher/Jailer Murray said that she learned that Mr. Davis was in the jail when

she arrived at work at approximately 5:00 p.m. She alleged that she had heard that Mr. Davis had

been “cleared” earlier by emergency medical services personnel. However, regardless of what

Dispatcher Murray had allegedly heard, what she observed and heard after arriving at work should

have resulted in her taking immediate action to save Mr. Davis’s life. What she heard and what

she observed made it clear and apparent to her that Mr. Davis needed emergency medical

treatment.

         90.      Dispatcher/Jailer Murray said that Mr. Davis was being housed in Holding Cell

Number 2. Dispatcher/Jailer Murray remembered that Mr. Davis was knocking on the window

and wanted a towel at one point during the evening. She also said that Mr. Davis was not standing

up when he was knocking on the window, and that she would hear Mr. Davis moaning on and off

throughout the night.

         91.      Dispatcher/Jailer Murray said that she answered the intercom one time that night,

and that Mr. Davis said he needed help. Therefore, Dispatcher/Jailer Murray said that she told

Jailer Hernandez. Dispatcher/Jailer Murray said that she believed Mr. Davis was going to be put

on a list to see a doctor on August 1, 2017. She also said that Sergeant Martinez called the jail at

around 10:00 p.m. on July 31, 2017 to see how things were going. Dispatcher/Jailer Murray

recalled that Jailer Olivarez worked until midnight on July 31, 2017.


First Amended Plaintiff’s Original Complaint – Page 49 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 50 of 102




         92.      Dispatcher/Jailer Murray said that she had seen a female inmate go through

withdrawals in the past, and that female inmate was hallucinating and complaining that she was

ill. Dispatcher Murray said that she did not know what to do for someone who was going through

withdrawals.      Upon information and belief, based upon her education and experience, that

allegation was false. Upon information and belief, Dispatcher/Jailer Murray knew that Mr. Davis

needed emergency medical treatment, or he risked an excruciating death.

                                    (10)     Anna Marie Olivarez – Jailer

         93.      On August 1, 2017, at approximately 2:15 p.m., Investigator Gonzalez and Ranger

Garcia interviewed Jailer Anna Marie Olivarez in the La Salle County Sheriff’s Office interview

room. Jailer Olivarez said that she had been employed with the La Salle County Sheriff’s Office

jail since 2007. She also said that she had worked from 5:00 p.m. to midnight on July 31, 2017,

and that she had worked that day with Jailer Hernandez.

         94.      Jailer Olivarez believed that five different people were brought to the jail on July

31, 2017 – Jared Ross Ramirez (an Hispanic male), Mr. Davis (a white male), and Mr. Bailey (a

black male) were in Holding Cell Number 2. Augustin Nathaniel Ortiz (an Hispanic male) was

later placed into the cell with them.

         95.      Jailer Olivarez said that she had dealt with Mr. Davis on two prior occasions, and

that she was always told that he was detoxing when he came in. Jailer Olivarez said that they

would usually not book Mr. Davis into the jail until the day after he arrived, because of the

condition in which he was at time of arrival. Jailer Olivarez said that she conducted visual

observation checks during her shift, and that she actually checked on Mr. Davis during those

observations. She said that she heard someone moaning when she first got to work on July 31,

2017 and noticed that Mr. Davis was lying on a mattress on the floor. Jailer Olivarez admitted that

she knew that Mr. Davis was detoxing. She also admitted that Mr. Davis vomited water and juice

First Amended Plaintiff’s Original Complaint – Page 50 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 51 of 102




which were given to him. She said that Mr. Davis stopped moaning and kept saying that he was

very cold. Jailer Olivarez said that she was constantly going into and out of Holding Cell Number

2, because they were booking in other inmates. Jailer Olivarez said that Mr. Davis thanked her

when she gave him a blanket, and that he appeared to be fine after that. This was false.

                                    (11)     Augustine Nathanial Ortiz – Prisoner

         96.      On August 1, 2017, at approximately 10:08 a.m., Investigator Gonzalez and Ranger

Garcia interviewed Augustine Nathanial Ortiz in the La Salle County Sheriff’s Office interview

room. Mr. Ortiz said that he was arrested and incarcerated in the La Salle County Jail on July 31,

2017 at approximately 6:30 p.m. Mr. Ortiz said that he was placed into the same cell as Mr. Davis.

He also said that he heard that Mr. Davis was referred to as “Country.” He said that Mr. Davis, an

Hispanic male, and a black male were in the same cell with Mr. Ortiz. Mr. Ortiz said that the

Hispanic male was moved out of the cell at some point during the night. He also said that Mr.

Davis was moaning very loudly and asking, “Please help me.” Upon information and belief, all

natural person Defendants heard Mr. Davis moaning, groaning, asking for help, asking for medical

care, and/or crying out as if he would die. He also said that Mr. Davis said that he needed help

and was in pain.

         97.      Mr. Ortiz said that at one point Mr. Davis took one bite of food and then started

rolling all over the floor. Mr. Ortiz said that, between approximately 2:00 a.m. and 4:00 a.m., Mr.

Davis started screaming and hollering. Upon information and belief, the natural person Defendants

working at the jail at that time heard Mr. Davis screaming and hollering. Mr. Ortiz also said that,

at approximately 6:00 a.m., the black male prisoner started telling Mr. Davis to wake up and further

said that something was wrong. The prisoner also said that Mr. Davis did not appear to be

breathing. Mr. Ortiz said he looked at Mr. Davis and noticed that he was not breathing. He then

asked jail staff for help, because it looked like Mr. Davis was deceased.

First Amended Plaintiff’s Original Complaint – Page 51 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 52 of 102




         98.      Mr. Ortiz also said that Mr. Davis’s eyes were rolled back into his head, and that

he looked very pale. Mr. Ortiz said that Mr. Davis never got up throughout the time he was in the

cell with him, but kept saying that he needed help and that he did not want to die. Upon information

and belief, all natural person Defendants knew that Mr. Davis, by not getting up off the floor, was

seriously ill and needed immediate emergency medical treatment. Mr. Ortiz said that the black

male prisoner told jail staff, approximately twice, that Mr. Davis needed help. Jail staff’s response

was that Mr. Davis was okay. Mr. Ortiz also said that jail staff never checked on Mr. Davis despite

his fellow prisoners’ attempts to get him help. Mr. Ortiz recalled that Mr. Davis had been yelling

really loudly that night.

                                    (12)     Dorothy “Dottie” Ramirez – Jail Administrator

         99.      On August 1, 2017, at approximately 4:53 p.m., Investigator Gonzalez and Ranger

Garcia Interviewed La Salle County Sheriff’s Office Jail Administrator Dorothy “Dottie” Marie

Ramirez in the La Salle County Sheriff’s Office interview room. Ranger Garcia had requested the

relevant La Salle County Sheriff’s Office jail daily journal, and Administrator Ramirez provided

a copy to him for July 31, 2017 and August 1, 2017. Administrator Ramirez also provided to

Ranger Garcia other documents related to Mr. Davis.

         100.     Administrator Ramirez said that she had been the jail’s administrator for

approximately two years. She said that she had dealt with Mr. Davis in the past, and that he

allegedly was always sweating and looked like he was under the influence of drugs. She said that

she saw Mr. Davis when he was initially incarcerated in the jail on July 31, 2017. However, upon

information and belief, Mr. Davis looked much sicker during the relevant incarceration than he

had previously. Thus, upon information and belief, Administrator Ramirez knew that she should

have obtained emergency medical treatment for Mr. Davis.




First Amended Plaintiff’s Original Complaint – Page 52 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 53 of 102




         101.     Administrator Ramirez said that Mr. Davis was very thirsty, and sweating, and

drank 2 cups of water that Sergeant Galvan gave to him. She also said that Mr. Davis believed

that he was dehydrated. Administrator Ramirez remembered that jail staff had requested EMS one

time for Mr. Davis in the past due to an injury to his hand. Jail Administrator Ramirez also said

that, if an inmate was moaning in pain, jail staff should request EMS to check on the prisoner. She

also said that jailers had the option to contact the County–contracted doctor and ask him for a

medical opinion if they had a question regarding an ill prisoner.

         102.     After reviewing the daily journal, Ranger Garcia noted that the only time Mr. Davis

was mentioned was when he was brought into the jail at 2:10 p.m. on July 31, 2017. There were

no other entries regarding Mr. Davis.

         103.     Administrator Ramirez said that the first telephone call she received from the jail

regarding Mr. Davis was on August 1, 2017 at approximately 6:30 a.m. She also said that jail staff

should have called her to inform her of Mr. Davis’s condition before that time. Administrator

Ramirez said that the jail did not have a written policy regarding when to seek medical treatment

for inmates. Thus, Administrator Ramirez was stating the policy, practice, and/or custom of La

Salle County, regardless of any written policies which may be produced. Administrator Ramirez

also said that the jail did not have a nurse on staff. She also said that jailers had the option of

placing a medical observation on an inmate, which would result in the inmate being placed near

the front of the jail by staff and checked every 15 minutes. She also said that, in such a case, jail

staff should note observations on a medical observation log. Finally, she said that such 15-minute

observations could be done only for a medical issue or a suicide watch.

         104.     Administrator Ramirez admitted that 15-minute observations would have been a

good option for Mr. Davis, and that Sergeant Martinez would have been the one to implement such

observations. Administrator Ramirez said that she made a sandwich for Mr. Davis because he said


First Amended Plaintiff’s Original Complaint – Page 53 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 54 of 102




that he was hungry. She also said that she left the jail between 5:00 p.m. and 5:30 p.m. on July

31, 2017. Administrator Ramirez said that she did not recommend giving sugar or bread to

someone who was going through withdrawals.

         105.     Administrator Ramirez said that Jailer Aguilar went to Administrator Ramirez’s

house on August 1, 2017, some time between 6:30 a.m. and 7:00 a.m., and told her that an inmate

had passed away in the jail. Administrator Ramirez said that she had her telephone on vibrate and

had therefore missed some telephone calls.

         106.     Administrator Ramirez said that she went to the control room on the morning of

August 1, 2017 and asked Sergeant Martinez, Jailer Agular, and Jailer Garza what happened. She

said that Sergeant Martinez told her that someone from Holding Cell Number 2 called the jailers,

and that she had performed CPR on Mr. Davis. Administrator Ramirez also said that Sergeant

Martinez told her that Jailer Hernandez told them that Mr. Davis had been fine and was snoring all

night. This was clearly false.

                                    (13)     Jared Ross Ramirez – Prisoner

         107.     On August 1, 2017, at approximately 11:13 a.m., Investigator Gonzalez and

Ranger Garcia interviewed Jared Ross Ramirez. Mr. Ramirez said that he arrived at the La Salle

County Jail at approximately 2:30 p.m. on July 31, 2017, as a prisoner, and was placed into the

holding cell with Ransley Dontrell Bailey, a black male, Mr. Davis, a white male, and a white male

prisoner whom he did not know. Mr. Ramirez said another male prisoner was placed into the cell

at around 7:00 p.m. He also said that the white male prisoner was moved out of the cell

approximately one hour after he was placed into the cell. Mr. Ramirez said that Mr. Davis was

lying down the entire time that he was in the cell. He also complained that he was sick, and he

was yelling. Mr. Ramirez said that Mr. Davis kept saying that he needed to go to the hospital and

needed to see a doctor. Thus, contrary to assertions made by Administrator Ramirez, Mr. Davis

First Amended Plaintiff’s Original Complaint – Page 54 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 55 of 102




continually sought medical treatment. Upon information and belief, natural person Defendants

who were in the jail when Mr. Davis complained he was sick, was yelling, and complained about

needing to see a doctor heard it.

         108.     Mr. Ramirez said that Mr. Davis said that he was having withdrawals from “Ice.”

“Ice” is a slang term for a form of methamphetamine. Mr. Ramirez said that he activated the

intercom for Mr. Davis, so that he could ask for help. He also said that Mr. Davis vomited onto

the floor at one point. Mr. Ramirez said that the vomit was red and looked like “Kool-Aid.” Mr.

Ramirez said that Mr. Davis attempted to eat, could not do so and looked like he was still under

the influence of narcotics.

         109.     Mr. Ramirez said that Mr. Davis kept saying, “Jesus, Jesus.” Further, Mr. Ramirez

said that, even though it was really cold in the cell, Mr. Davis was sweating profusely. Upon

information and belief, everyone who interacted with Mr. Davis on July 31, 2017 and August 1,

2017 (including the natural person Defendants) also observed this.

         110.     Mr. Ramirez said that jail staff only provided Mr. Davis with water and Ibuprofen.

He also said that jail staff were allegedly busy with other prisoners that night. This was further

evidence of the natural person Defendants’ deliberate indifference.

         111.     Finally, Mr. Ramirez said that Mr. Davis was not acting normally and was saying

“crazy” things. He also said that jail staff told Mr. Davis that they could not take him to see a

doctor until August 1, 2017. Unfortunately, this was too late for Mr. Davis. He needed emergency

medical treatment on July 31, 2017. If he would have received it, he would have lived.

                           c.       La Salle County Jail Records

         112.     The La Salle County jail keeps a daily journal, listing certain events which occur in

the jail. The journal is a pre-printed form on which, at least at the time Mr. Davis was incarcerated,

written notes are made. Moreover, journal pages have handwritten on them dates covered by the

First Amended Plaintiff’s Original Complaint – Page 55 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 56 of 102




pages, the period of time (with a beginning of time and a concluding time), and names of jailers

on duty. All of this information is handwritten. The portion of the journal form which references

jailers on duty also reads that jailers are to be referenced by their signatures (as opposed to someone

other than a specific jailer writing the name of that jailer). The following table provides certain

information in daily journals obtained through Public Information Act requests. Each row in the

table contains information extracted from a single page in La Salle County jail’s daily journal.

             Date                Time Period           Apparent Jailers on          Comments
                                                          Duty Based on
                                                      Purported Signatures
          07/31/17         5:00 a.m. to 10:30 a.m. Y. Martinez
                                                      F. Garza
                                                      M. Aguilar
          07/31/17        10:30 a.m. to 12:45 p.m. Y. Martinez
                                                      M. Aguilar
                                                      F. Garza
                                      12:40 p.m. to 12:45 p.m. – time overlap
          07/31/17        12:40 p.m. to 5:00 p.m. Y. Martinez                   Mr. Davis brought
                                                      M. Aguilar               into jail at 2:10 p.m.
                                                      F. Garza
          07/31/17          5:00 p.m. to 9:48 p.m. B. Hernandez
                                                      C.M. Olivarez
                                    9:49 p.m. to 9:54 p.m. – no page provided
          07/31/17          9:55 p.m. to 3:50 a.m. Unknown
                                     3:50 a.m. to 4:30 a.m. – no page provided
          08/01/17          4:30 a.m. to 4:50 a.m. Unknown
                                     4:50 a.m. to 5:00 a.m. – no page provided
          08/01/17          5:00 a.m. to 7:38 a.m. Y. Martinez
                                                      F. Garza
                                                      M. Aguilar
          08/01/17          7:37 a.m. to 9:30 a.m. F. Garza
                                                      M. Aguilar
                                                      Y. Martinez
                                     9:31 a.m. to 9:34 a.m. – no page provided
          08/01/17          9:35 a.m. to 1:25 p.m. Y. Martinez
                                                      F. Garza
                                                      M. Aguilar
                                     1:26 p.m. to 1:34 p.m. – no page provided
          08/01/17          1:35 p.m. to ________ Y. Martinez
                                                      F. Garza
                                                      M. Aguilar


First Amended Plaintiff’s Original Complaint – Page 56 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 57 of 102




             Date                Time Period           Apparent Jailers on         Comments
                                                          Duty Based on
                                                      Purported Signatures
          08/01/17         5:00 p.m. to ________ Y. Martinez
                                                      F. Garza
                                                      C. Gonzalez
                                                      B. Hernandez
                                       5:00 p.m. to 9:20 p.m. – time overlap
          08/01/17        5:00 p.m. to 9:20 p.m. Y. Martinez
                                                      F. Garza
                                                      C. Gonzalez
                                                      B. Hernandez
                                    9:21 p.m. to 9:24 p.m. – no page provided
          08/01/17         9:25 p.m. to ________ B. Hernandez
                                                      C. Gonzalez
          08/02/17         2:30 a.m. to ________ B. Hernandez
                                                      C. Gonzalez
          08/02/17         4:45 a.m. to 7:30 a.m. K. Bevel
                                                      G. Rodriguez
                                    7:31 a.m. to 7:49 a.m. – no page provided
          08/02/17         7:50 a.m. to 10:50 a.m. G. Rodriguez
                                                      K. Bevel
                                   10:51 a.m. to 10:59 a.m. – no page provided
          08/02/17        11:00 a.m. to 1:10 p.m. G. Rodriguez
                                                      K. Bevel
          08/02/17         1:10 p.m. to 3:00 p.m. K. Bevel
                                                      G. Rodriguez
                                    3:01 p.m. to 3:29 p.m. – no page provided
          08/02/17         3:30 p.m. to ________ Y. Martinez


         113.     All jailers on duty during the relevant time period were fully aware that, if they

ignored prisoners under their care, prisoners could die from several known causes. For example,

on July 31, 2017, at 11:53 a.m., when Ms. Martinez, M. Aguilar, and F. Garza were on duty,

prisoner Maldonado attempted to commit suicide. Apparently, prisoner Maldonado used a string

in an attempt to die from strangulation. EMS were ultimately called to the scene, and prisoner

Maldonado was placed into a restraint chair.

         114.     A journal entry indicates that Mr. Davis was brought into the jail on July 31, 2017

at 2:10 p.m., at a time when jailers on duty were Sergeant Martinez, Jailer Garza, and Jailer


First Amended Plaintiff’s Original Complaint – Page 57 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 58 of 102




Aguilar. Upon information and belief, the daily journal page listing Mr. Davis’s arrival was not

signed by all three such persons, but instead a single jailer wrote all three names. There is no

further entry referencing Mr. Davis in the daily journal until 6:25 a.m. on August 1, 2017, despite

the fact that Mr. Davis obviously and visibly needed medical attention long before that time. The

entry reads “inmate in holding 2/2 [sic?] states inmate does not look like he[’]s breathing.” An

entry purportedly made one minute later – at 6:26 a.m. – indicates that EMS was paged and CPR

was started by Ms. Martinez. According to the journal, EMS personnel arrived in the unit at 6:36

a.m. Moreover, according to the journal, EMS personnel relieved Ms. Martinez from conducting

CPR at approximately 6:38 a.m. Further, according to the journal, at 6:57 a.m., per a Dr. Roth,

EMS was advised to stop conducting CPR. The journal then indicates that D. Ramirez was called,

as well as a captain and the Texas Rangers. This occurred as a result of Mr. Davis’s death.1 Thus,

when reading the journal, it appears that Mr. Davis had no physical issues before jailers were

notified that he did not look like he was breathing – at 6:25 a.m. on August 1, 2017. Unfortunately,

this is not the truth.

         115.     Mr. Davis was kept, upon information and belief, in a holding cell in front of the

control area in which jailers had their office. According to Jail Administrator Dorothy Ramirez,

who responded on behalf of La Salle County to the TCJS investigation of Mr. Davis’s death, the

La Salle County jail did not have medical staff available to address any medical issues documented

at the time a person such as Mr. Davis is booked-in.



1
    The journal indicates that EMS personnel left the unit at 7:25 a.m. on August 1. 2017. The
    journal also indicates that an investigating Texas Ranger arrived at the jail at 7:30 a.m. to
    examine Mr. Davis and take photographs. The journal indicates that the investigating Texas
    Ranger was taking photographs in holding cell number 2 at 7:37 a.m. Sergeant Martinez
    cleaned holding cell number 2, according to the journal, at 8:30 a.m. Jailer Hernandez and
    Jailer Garza removed trash from the facility at 8:50 a.m. Upon information and belief, they
    may have been spoliating, or disposing of, evidence related to Mr. Davis’s death.

First Amended Plaintiff’s Original Complaint – Page 58 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 59 of 102




         116.     On December 29, 2017, Captain Jose Garcia with the La Salle County Sheriff’s

Office wrote an email to inspector Wendy Wisneski with the TCJS. Captain Garcia acknowledged

that the jail had not been in compliance with TCJS standards, and had outlined a corrective plan

of action to become compliant. Captain Garcia also noted that two jailers were fired and arrested

as a result of the investigation regarding Mr. Davis’s death.

                  3.       Violation of La Salle County Written Policies

         117.     La Salle County produced, in response to a Public Information Act request before

this lawsuit was filed, a document entitled, “La Salle County Jail Health Services Plan.” The

objective reads, “The objective of the Health Services Plan is to provide medical, dental, and

mental health services for inmates on a 24 hour basis while confined in the La Salle County jail.”

However, upon information and belief, this was a false objective and did not reflect what was

actually occurring at the jail. La Salle County did not provide medical, dental, and/or mental health

services for pre-trial detainees and other prisoners on a 24-hour basis while confined in the La

Salle County jail. Instead, healthcare services were provided as described elsewhere in this

pleading – an occasional visit by a doctor (approximately every one-to-two-weeks). However, the

document indicates that emergency medical service was available around the clock through use of

ambulances, emergency medical technicians, and paramedics.

         118.     Further, the policy reads, “If it becomes necessary to transport an inmate to the

Emergency Room, Emergency Medical Service personnel will be accompanied by an officer to

assure their safety and to secure the inmate until returned to the Detention Center.” Thus, the

natural person Defendants could have simply called for a paramedic and/or other EMT to obtain

needed emergency medical treatment for Mr. Davis.

         119.     Moreover, if a prisoner refuses to accept medical or surgical examination, such

“will be documented and placed in the inmate’s medical file.” Upon information and belief, no

First Amended Plaintiff’s Original Complaint – Page 59 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 60 of 102




such true refusal was documented regarding Mr. Davis for his July 31, 2017 to August 1, 2017

incarceration. Further, the policy reads, “Continued refusal will be forwarded to the medical staff

and the Jail Administrator.” Regardless, there was no refusal, and thus no continued refusal, by

Mr. Davis at the La Salle County jail to receive needed life-saving medical treatment. Quite the

contrary, Mr. Davis begged for such treatment.

         120.     La Salle County also produced a document entitled “La Salle County Jail Mental

Disabilities/Suicide Prevention Plan.” One provision in that plan reads, “Upon booking, each

inmate shall be screened utilizing the Suicide and Medical and Mental Impairments form prior to

admitting an inmate into the La Salle County Jail.” Further, a provision reads, “For inmates who

are severely intoxicated, after a minimum detoxification time (approximately 4 hours), intoxicated

inmates will be re-evaluated and the suicide and medical and mental impairments form

completed.” This policy was implemented with deliberate indifference to the certain result of

severely intoxicated prisoners – death. The policy also requires any inmate refusing to participate

in the screening process to sign the screening form indicating refusal. Further, the policy requires

additional attempts to be made, and then notations made on the form, of further attempts to obtain

intake information from a prisoner. Despite these policies, upon information and belief, it was La

Salle County custom, practice, and policy to not conduct intake of people who were in the same

condition as Mr. Davis.


         D.       Post-Death Reports

                  1.       Death Certificate and Autopsy

         121.     The death certificate for Mr. Davis indicated that he was “found August 1, 2017.”

The immediate cause of death was listed as drug overdose, and the section answering the question

as to how the injury occurrence occurred read, “Methamphetamine overdose.” The document was



First Amended Plaintiff’s Original Complaint – Page 60 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 61 of 102




electronically filed with the La Salle County Clerk, and it was electronically signed by Justice of

the Peace George Trigo of Cotulla. Upon information and belief, Justice of the Peace Trigo had

no medical training and thus could not provide a competent opinion as to the cause of Mr. Davis’s

death.

         122.     Doctor Corinne E. Stern performed an apparently external autopsy. Dr. Stern’s

opinion was that Mr. Davis “died from a methamphetamine overdose.” As pathologic diagnoses,

Dr. Stern listed methamphetamine toxicity and mild dehydration. A toxicology report indicated

the presence of methamphetamine. Regardless of the actual cause of death, if Defendants had

acted and obtained emergency medical treatment for Mr. Davis, he would have lived and not been

forced to suffer the pain and anguish he suffered as a result of denial of desperately-needed medical

care.

                  2.       La Salle County

         123.     On August 1, 2017, at approximately 3:19 p.m. Jackie Benningfield, with the Texas

Commission on Jail Standards (“TCJS”) sent an email to Chief Ramirez with the La Salle County

Sheriff’s Department. Ms. Benningfield asked Ms. Ramirez to complete a Standard Inmate Death

Reporting form used by the TCJS.

         124.     The form indicated that it was completed by Jail Administrator Dorothy Ramirez

at 3:00 p.m. on August 1, 2017. It listed the La Salle County jail as the relevant facility.

         125.     The form indicates that Mr. Davis was booked in at 2:20 p.m. on July 31, 2017 and

died at 6:57 a.m. on August 1, 2017. The form indicates that he died in Holding Cell Number 2,

and that the last face-to-face contact with Mr. Davis was one-hour thirteen minutes before his death

– at 5:44 a.m. The form also indicates that Frances Garza was the jail officer with the last known

contact with Mr. Davis. Moreover, the form indicates that Sergeant Martinez found Mr. Davis,

deceased.

First Amended Plaintiff’s Original Complaint – Page 61 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 62 of 102




         126.     The form indicates that, at the time of Mr. Davis’s death, it was unknown whether

he was under the influence of alcohol/drugs. This was a false representation to the TCJS. The

form also indicates that there was no video evidence available for the area in which Mr. Davis

died.    The form indicates, as all known medical conditions for Mr. Davis, alcoholism,

hypertension, drug addiction, communicable disease, and HIV/Aids positive.

         127.     The form concludes with a narrative as to what happened regarding Mr. Davis. The

narrative is clearly written to make it appear as if La Salle County and its employees acted

appropriately regarding Mr. Davis. It does not tell the entire story:

         On July 31, 2017 Mr. James Davis was arrested and brought into our jail on a local
         warrant. He was then escorted into a holding cell located in front of the control
         picket for the night along with 2 other individuals. Mr. Davis was checked on
         throughout the night by staff. At approximately 0629 hours on August 1, 2017 a
         call came in over the control intercom from one of the individuals housed with Mr.
         Davis requesting the presence of a jailer due to he noticed that Mr. Davis was not
         moving and had stopped breathing. At that time Sgt. Yvette Martinez and Jailer
         Frances Garza went to go check on Mr. Davis. Sgt. Martinez began to do CPR on
         Mr. Davis due he was not being responsive and she requested EMS at the jail. CPR
         was still being conducted by Sgt. Martinez until EMTS arrived and took over.
         EMTS continued the CPR but could not get a pulse from Mr. Davis and pronounced
         him dead at 0645 hours. Justice of the Peace George Trigo was present and ordered
         the autopsy.

         128.     “Checking on” Mr. Davis, even if it occurred, is insufficient.2 In addition to State-

required face-to-face observations, Defendants should have actually done something. They should

immediately had Mr. Davis transported to an area hospital, where he would have received life-

saving treatment and as a result survived.

         129.     Life-saving treatment for what caused Mr. Davis’s death was readily available, and

it would have saved his life. There were hospitals available in the area, including hospitals in



2
    It has become clear that Defendants did not even “check on” Mr. Davis as alleged in jail logs.
    As described elsewhere in this pleading, jail logs were falsified in an attempt to cover up what
    actually occurred, and which led to Mr. Davis’s unnecessary and horribly painful death.

First Amended Plaintiff’s Original Complaint – Page 62 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 63 of 102




Dimmit, Laredo, Frio, Jourdanton, and San Antonio. There is more than one hospital in the City

of San Antonio that had an emergency department, and hospitals in the other mentioned

cities/towns also had emergency departments available to treat Mr. Davis and save his life.

         130.     The fact that Defendants may have “checked on” Mr. Davis at any point, without

doing anything as a result of his clear and apparent need for serious medical treatment, reminds

one of a recent commercial for LifeLock. LifeLock is a credit monitoring company that also

purports to resolve and/or avoid credit issues. In the commercial, an apparent dentist and assistant

are shown examining a man in a dental chair. The following conversation ensues:

         Apparent dentist:          David, you have one of the worst cavities I have ever seen. Okay.
                                    Have a good day.

         Patient:                   Aren’t you going to fix it?

         Apparent dentist:          Oh, I’m not a dentist, I’m a dental monitor . . . tell you when you
                                    have a bad cavity.

         Apparent dental
         assistant:                 It’s bad. Lunch?

         Apparent dentist:          Oh, yes.

         Patient:                   Where are you going?

https://www.youtube.com/watch?v=CGDzxPsdi7w

The “patient” was shocked that the purported dentist and dental assistant knew that he had a bad

cavity and would do nothing about it. The purported dentist and dental assistant merely noted that

the supposed patient had a serious problem.

         131.     The commercial is humorous and makes the point that LifeLock goes beyond

simply monitoring credit.             LifeLock actually does something about credit problems.

Unfortunately, with regard to “monitoring” Mr. Davis, there is no humor in its application. It did

little good to “monitor” Mr. Davis. Mr. Davis did not need monitoring. He needed emergency



First Amended Plaintiff’s Original Complaint – Page 63 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 64 of 102




medical treatment. If it had been provided, he would have lived. Thus, the deliberate indifference

and objective unreasonableness of natural people mentioned in this pleading, regarding Mr.

Davis’s known serious health issues, in addition to and combined with La Salle County’s policies,

practices, and/or customs, were moving forces behind and resulted in and caused Mr. Davis’s

unnecessary, painful death.


         E.       Knowledge and Education

                  1.       Defendants Knew That Jail Intoxication Deaths Are a Widespread
                           Problem

         132.     Jail deaths as a result of drug/alcohol intoxication, as Defendants knew before

incarcerating Mr. Davis, are a significant problem in the United States. Seven-hundred forty (740)

people died in local jails in the United States from year 2000 to year 2014 as a result of drug and/or

alcohol intoxication. Thus, individual jailers must look for signs of such intoxication and, when

appropriate, refuse to keep people in jail, but instead have them transferred to an appropriate

medical facility for emergency medical treatment. This is particularly true with someone such as

Mr. Davis, who presented no flight risk and/or risk of being aggressive and/or assaultive.

         133.     There is likewise no excuse for natural person Defendants’ and/or La Salle

County’s failure to provide appropriate care to Mr. Davis, as well as other people similarly situated.

When people such as Mr. Davis are incarcerated against their will, those who are incarcerating

them, which include individual people and, in this case, La Salle County, have non-delegable

obligations to meet constitutional requirements.

         134.     Circuit Judge Goldberg, writing a concurring opinion on behalf of the United States

Court of Appeals for the Fifth Circuit nearly 30 years ago (in 1992), unambiguously wrote that the

right to continual monitoring of prisoners with suicidal tendencies was clearly established. This




First Amended Plaintiff’s Original Complaint – Page 64 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 65 of 102




case certainly does not involve suicide, but Judge Goldberg’s comments are instructive regarding

the need to seriously and immediately address needs of pre-trial detainees such as Mr. Davis.

         135.     In Rhyne vs. Henderson County, 973 F.2d 386 (5th Cir. 1992), the mother of a pre-

trial detainee brought suit for the death of her child. Judge Goldberg warned and put on notice all

policymakers within the jurisdiction of the United States Court of Appeals for the Fifth Circuit

(Texas, Louisiana, and Mississippi), regarding pre-trial detainees in need of mental health care

(and specifically those with suicidal tendencies):

         Fortunately, the policymakers in charge can learn from their mistakes and take the
         necessary additional steps to insure the safety of pretrial detainees in need of mental
         health care. Other municipalities should also take heed of the tragic consequences
         which are likely to ensue in the absence of adequate safety measures to deal with
         detainees displaying suicidal tendencies.

         What we learn from the experiences of Henderson County [Texas] is that when
         jailers know a detainee is prone to committing suicide, a policy of observing such
         a detainee on a periodic, rather than on a continuous, basis, will not suffice; that
         vesting discretion in untrained jail personnel to assess the need for, and administer,
         mental health care, will not be responsive to the medical needs of mentally ill
         detainees; and that delegating the task of providing mental health care to an agency
         that is incapable of dispensing it on the weekends will endanger the well-being of
         its emotionally disturbed detainees. We need not remind jailers and
         municipalities that the Constitution works day and night, weekends and
         holidays—it takes no coffee breaks, no winter recess, and no summer vacation.

Id. at 395-96 (emphasis added).

Application of Judge Goldberg’s opinion to the facts of this case is fairly straightforward. The

United States Constitution guarantees to Mr. Davis are pursuant to the same amendment from

which guarantees to suicidal inmates arise. There is no excuse for completely ignoring Mr. Davis’s

known, serious, and life-threating medical needs, regardless of the time of day or night.

                  2.       Defendants’ Training and Education

         136.     The Texas Commission on Law Enforcement (“TCOLE”) keeps records of the

service history and some training and education of the natural person Defendants and which relates



First Amended Plaintiff’s Original Complaint – Page 65 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 66 of 102




to law enforcement and/or jailer activities. TCOLE records, as shown below, indicate that each of

the natural person Defendants had sufficient experience and/or education, such that they were fully

aware that Mr. Davis needed emergency medical treatment.

         137.     TCOLE records indicate the following service history for Jailer Hernandez:

          Appointed       Department             Award                   Service      Service
              As                                                        Start Date   End Date
            Jailer       La Salle County     Jailer License              05/11/15    09/01/17
          (Full-time)    Sheriff’s Office
            Jailer    Frio County Sheriff’s Jailer License              01/18/13     08/10/13
          (Full-time)        Office
            Jailer    Frio County Sheriff’s Jailer License              05/01/07     02/15/08
                             Office
            Jailer    Frio County Sheriff’s Jailer License              06/28/05     01/29/07
                             Office
            Jailer    Frio County Sheriff’s Temporary Jailer            07/17/02     01/15/04
                             Office             License


         138.     TCOLE records indicate that Jailer Hernandez received the following training

and/or education, through which she should have obtained sufficient knowledge to know that her

failure to act appropriately with regard to Mr. Davis would have been unreasonable, deliberately

indifferent, and a constitutional violation:

          Course       Course Title        Course Course            Institution
            No.                             Date   Hours
           3502       Inmate Rights       12/20/16  16   Bill Blackwood LEMI of Texas
                      and Privileges
                      (Intermediate)
           2084       Jail/Correction 11/22/16             8    Bill Blackwood LEMI of Texas
                         Inservice
           2084       Jail/Correction 05/19/16             8    Bill Blackwood LEMI of Texas
                         Inservice
           1007        Basic County 10/18/05             100    Laredo College Regional Law
                        Jail Course                             Enforcement




First Amended Plaintiff’s Original Complaint – Page 66 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 67 of 102




         139.     TCOLE records indicate the following service history for Sergeant Martinez:

          Appointed           Department                   Award         Service      Service
              As                                                        Start Date   End Date
            Jailer          La Salle County            Jailer License    01/13/14    11/17/17
          (Full-time)       Sheriff’s Office
           Contract         La Salle County            Jailer License   04/01/09     02/13/15
            Jailer          Sheriff’s Office
           Contract         La Salle County            Jailer License   09/29/08     02/10/09
            Jailer          Sheriff’s Office
            Jailer          La Salle County            Jailer License   12/14/07     10/01/08
                            Sheriff’s Office
             Jailer      Frio County Sheriff’s         Jailer License   01/01/07     11/15/07
                                Office
             Jailer         La Salle County            Jailer License   04/01/04     10/10/04
                            Sheriff’s Office
             Jailer      Frio County Sheriff’s         Jailer License   01/31/03     03/31/04
                                Office


         140.     TCOLE records indicate that Sergeant Martinez received the following training

and/or education, through which she should have obtained sufficient knowledge to know that her

failure to act appropriately with regard to Mr. Davis would have been unreasonable, deliberately

indifferent, and a constitutional violation:

          Course       Course Title        Course Course            Institution
            No.                             Date   Hours
           3502       Inmate Rights       12/20/16  16   Bill Blackwood LEMI of Texas
                      and Privileges
                      (Intermediate)
           3520       What to Expect      07/06/15         8    Bill Blackwood LEMI of Texas
                         During an
                         Inspection
           3520       What to Expect      09/16/14         4    Bill Blackwood LEMI of Texas
                        During and
                         Inspection
           3519       Objective jail      05/05/14         4    Bill Blackwood LEMI of Texas
                      Classification
           3518       Assessing for       03/13/14         4    Bill Blackwood LEMI of Texas
                          Suicide,
                       Medical, and
                           Mental
                        Impairment


First Amended Plaintiff’s Original Complaint – Page 67 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 68 of 102




           1007       Basic County        06/27/03        80    Alamo LEA
                       Jail Course


         141.     TCOLE records indicate the following service history for Jailer Garza:

          Appointed       Department             Award                  Service      Service
              As                                                       Start Date   End Date
            Jailer       Medina County       Jailer License             05/02/18
          (Full-time)    Sheriff’s Office
            Jailer       La Salle County     Jailer License             12/08/17    03/26/18
          (Full-time)    Sheriff’s Office
            Jailer       La Salle County    Temporary Jailer            10/11/16    10/11/17
          (Full-time)    Sheriff’s Office       License
            Jailer    Frio County Sheriff’s Temporary Jailer            06/23/99    08/10/04
                             Office             License


         142.     TCOLE records indicate that Jailer Garza received the following training and/or

education, through which she should have obtained sufficient knowledge to know that her failure

to act appropriately with regard to Mr. Davis would have been unreasonable, deliberately

indifferent, and a constitutional violation:

          Course       Course Title        Course Course            Institution
            No.                             Date   Hours
           3519        Objective Jail     03/11/19   4   TEEX Central Texas Police
                       Classification                    Academy
           3737             New           12/20/18  24   Bill Blackwood LEMI of Texas
                       Supervisor’s
                           Course
           4900       Mental Health       06/26/18         8    Bill Blackwood LEMI of Texas
                       Training for
                           Jailers
           1071        Basic County       11/10/17        24    TEEX Distance Basic County
                        Corrections                             Corrections
                        Classroom
                        Component
           1070        Basic County       10/09/17        72    TEEX Distance Basic County
                      Corrections D.                            Corrections
                      E. Component
           2084       Jail/Correction     11/17/16         8    Bill Blackwood LEMI of Texas
                         Inservice



First Amended Plaintiff’s Original Complaint – Page 68 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 69 of 102




           1007       Basic County        11/19/99        80      Alamo Area LEA
                       jail Course


         143.     TCOLE records indicate the following service history for Jailer Olivarez:

          Appointed           Department                   Award          Service      Service
              As                                                         Start Date   End Date
            Jailer          La Salle County            Jailer License     03/27/14
          (Full-time)       Sheriff’s Office
            Jailer          La Salle County            Jailer License    03/03/08     12/22/10
                            Sheriff’s Office
             Jailer         La Salle County          Temporary Jailer    02/09/07     03/03/08
                            Sheriff’s Office            License


         144.     TCOLE records indicate that Jailer Olivarez received the following training and/or

education, through which she should have obtained sufficient knowledge to know that her failure

to act appropriately with regard to Mr. Davis would have been unreasonable, deliberately

indifferent, and a constitutional violation:

          Course       Course Title    Course Course            Institution
            No.                         Date   Hours
           4900       Mental Health 03/15/19     8   Sheriff’s Association of Texas
                       Training for
                           Jailers
           2084       Jail/Correction 11/17/16   8   Bill Blackwood LEMI of Texas
                         Inservice
           3518        Assessing for 08/13/14    4   Bill Blackwood LEMI of Texas
                          Suicide,
                       Medical, and
                           Mental
                       Impairments
           3519        Objective Jail 05/05/14   4   Bill Blackwood LEMI of Texas
                       Classification
           1007        Basic County 03/03/08    96   Alamo Area LEA
                        jail Course


         145.     TCOLE records indicate the following service history for Dispatcher/Jailer Murray:

          Appointed           Department                        Award       Service    Service
             As                                                            Start Date End Date


First Amended Plaintiff’s Original Complaint – Page 69 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 70 of 102




          Telecom-          La Salle County         Telecommunications 04/06/18
         munications        Sheriff’s Office         Operator License
          Operator
         (Full-time)
          Telecom-          La Salle County             Temporary      04/11/17       04/06/18
         munications        Sheriff’s Office        Telecommunications
          Operator                                   Operator License
         (Full-time)
           Jailer           La Salle County              Jailer License    09/08/16
         (Full-time)        Sheriff’s Office
           Jailer           La Salle County            Temporary Jailer    04/29/16   09/08/16
         (Full-time)        Sheriff’s Office              License
           Jailer           La Salle County            Temporary Jailer    07/25/09   05/29/10
                            Sheriff’s Office              License


         146.     TCOLE records indicate that Dispatcher/Jailer Murray received the following

training and/or education, through which she should have obtained sufficient knowledge to know

that her failure to act appropriately with regard to Mr. Davis would have been unreasonable,

deliberately indifferent, and a constitutional violation:

          Course         Course Title            Course Course       Institution
           No.                                    Date   Hours
           400            Emergency             03/19/19   1   TCOLE Online
                       Management for
                         People with
                         Disabilities
           3925         Ethics for Law          03/09/19        4    TCOLE Online
                         Enforcement
                           Distance
           3519         Objective Jail          01/31/19        4    TEEX Central Texas Police
                        Classification                               Academy
           1013              Basic              04/03/18        40   TEEX Central Texas Police
                     Telecommunications                              Academy
                     Certification Course
           2120              Crisis             04/03/18        24   TEEX Central Texas Police
                       Communications                                Academy
                      Telecommunicator
                           Intermed
            420              Crisis             03/16/18        24   TCOLE Online
                       Communications
                      Telecommunicator



First Amended Plaintiff’s Original Complaint – Page 70 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 71 of 102




           3502       Inmate Rights and         12/20/16        16   Bill Blackwood LEMI of
                           Privileges                                Texas
                        (Intermediate)
           2084         Jail/Correction         11/22/16        8    Bill Blackwood LEMI of
                           Inservice                                 Texas
           1007       Basic County Jail         09/07/16        96   Alamo Area LEA
                             Course


         147.     TCOLE records indicate the following service history for Jail Administrator

Ramirez:

          Appointed           Department                   Award         Service      Service
              As                                                        Start Date   End Date
            Jailer          La Salle County    Jailer License            01/30/15    02/06/18
          (Full-time)       Sheriff’s Office
            Jailer          La Salle County   Temporary Jailer           12/02/13    12/02/14
          (Full-time)       Sheriff’s Office      License
            Jailer          La Salle County    Jailer License            04/23/04    12/22/09
                            Sheriff’s Office
             Jailer      Frio County Sheriff’s Jailer License            09/17/98    05/18/01
                                Office


         148.     TCOLE records indicate that Jail Administrator Ramirez received the following

training and/or education, through which she should have obtained sufficient knowledge to know

that her failure to act appropriately with regard to Mr. Davis would have been unreasonable,

deliberately indifferent, and a constitutional violation:

          Course       Course Title    Course Course            Institution
            No.                         Date   Hours
           4900       Mental Health 12/20/17     8   Bill Blackwood LEMI of Texas
                       Training for
                           Jailers
           3925       Ethics for Law 03/23/17    4   TCOLE Online
                       Enforcement
                         Distance
           2084       Jail/Correction 11/17/16   8   Bill Blackwood LEMI of Texas
                         Inservice
           3518        Assessing for 05/11/16    4   Bill Blackwood LEMI of Texas
                          Suicide,
                       Medical, and


First Amended Plaintiff’s Original Complaint – Page 71 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 72 of 102




                              Mental
                           Impairments
              3514               Jail      09/25/15       41    Bill Blackwood LEMI of Texas
                          Administration
              3520        What to Expect   07/06/15        8    Bill Blackwood LEMI of Texas
                             During an
                            Inspection
              1071        Basic County     10/09/14       24    TEEX Distance Basic County
                            Corrections                         Corrections
                            Classroom
                            Component
              3520        What to Expect   09/16/14        4    Bill Blackwood LEMI of Texas
                             During an
                            Inspection
              1070        Basic County     06/20/14       72    TEEX Distance Basic County
                          Corrections D.                        Corrections
                          E. Component
              3519        Objective Jail   05/05/14        4    Bill Blackwood LEMI of Texas
                          Classification
              3518        Assessing for    02/20/14        4    Bill Blackwood LEMI of Texas
                              Suicide,
                           Medical, and
                          Mental impair
              3500               Jail      05/15/09       19    Bill Blackwood LEMI of Texas
              3700        Management/      07/26/07       16    Bill Blackwood LEMI of Texas
                           Supervision
              1007        Basic County     08/13/99       80    Alamo Area LEA
                            jail Course
              1005           Basic Jail    02/15/91       40    Laredo College Regional Law
                              Course                            Enforcement


         F.          Texas Commission on Jail Standards

                     1.       Notice of Non-Compliance and Technical Assistance to La Salle County

         149.        The TCJS conducted an investigation into Mr. Davis’s death. The TCJS’s Death

in Custody Checklist indicates that a “[n]otice of non-compliance and technical assistance

memorandum [was] issued’ on November 16, 2017 regarding Mr. Davis’s death. The notice was

issued by TCJS inspector Shannon Herklotz. The TCJS executive director concurred with the

notice of non-compliance and technical assistance memorandum.                  The technical assistance



First Amended Plaintiff’s Original Complaint – Page 72 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 73 of 102




memorandum was directed to Sheriff Miguel Rodriguez and Chief Dorothy Ramirez, jail

administrator for La Salle County.

         150.     The notice of non-compliance and technical assistance memorandum was based

primarily on work done by TCJS inspector Wendy Wisneski. That document noted one of the

issues regarding Mr. Davis: “In one of the videos, which included audio, [inmate] Davis could be

heard groaning and asking for help. An officer stated [inmate] Davis was withdrawing, but did

not provide any assistance.” The TCJS, regarding this issue, wrote:

         Remedial training shall be provided to ensure all jail staff know their job duties and
         responsibilities. Once training is completed and all jailers have signed off on said
         training, submit a copy of the roster to TCJS to be placed in the La Salle Co[unty]
         File.

         151.     The TCJS report noted that, “[a]fter careful review of all paperwork it was

determined that two (2) verified violations of minimum jail standards occurred . . . .” The TCJS’s

November 16, 2017 special inspection report read in part, “You are urged: (1) to give these areas

of noncompliance your serious and immediate consideration; and (2) to promptly initiate and

complete appropriate corrective measures.” The report also noted that, if La Salle County chose

to continue in its noncompliance with Texas law, a remedial order might be issued in accordance

with Chapter 297.8. The TCJS file related to Mr. Davis’s death also cited provisions violated by

La Salle County and showed the County’s, and its employees’, deliberate indifference, objective

unreasonableness, and conscious disregard of pre-trial detainee rights.




First Amended Plaintiff’s Original Complaint – Page 73 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 74 of 102




         152.     TCJS records also contain emails between TCJS and La Salle County employees.

One email from Jail Administrator Dorothy Ramirez, who had the rank of “chief,” to TCJS

inspector Wendy Wisneski provided the following answers to the following questions propounded

by Ms. Wisneski.




First Amended Plaintiff’s Original Complaint – Page 74 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 75 of 102




First Amended Plaintiff’s Original Complaint – Page 75 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 76 of 102




(Highlighting in original document received in response to Public Information Act request).

         153.     It appears that La Salle County may have attempted to deceive the TCJS related to

TCJS’s investigation of Mr. Davis’s death by providing a copy of a Screening Form for Suicide

and Medial/Mental/Developmental Impairments other than the one actually in the jail file for Mr.

Davis at the time of his death. The form below has added to it Ms. Hernandez’s signature, as well

as a line to be signed by, presumably, Ms. Hernandez’s supervisor.




First Amended Plaintiff’s Original Complaint – Page 76 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 77 of 102




First Amended Plaintiff’s Original Complaint – Page 77 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 78 of 102




(Highlighting in original document received in response to Public Information Act request from

TCJS).

         154.     Upon information and belief, the following timeline was compiled by a TCJS

inspector and/or other TCJS staff:




         155.     La Salle County apparently failed to learn lessons regarding prisoner observations

it should have learned as a result of Mr. Davis’s death. Emails by and between the TCJS and




First Amended Plaintiff’s Original Complaint – Page 78 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 79 of 102




Captain Jose Garcia, with the La Salle County jail, indicate that observations were being done

improperly as late as January 2018.




First Amended Plaintiff’s Original Complaint – Page 79 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 80 of 102




         156.     Further, as indicated by Administrator Ramirez, during December 2017 and most

of January 2018, only a single jailer’s email address was being used in an electronic system for

documenting prisoner observations.




First Amended Plaintiff’s Original Complaint – Page 80 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 81 of 102




                  2.       La Salle County Cited for Other Violations Occurring in its Jail

         157.     La Salle County was cited by the TCJS at times other than the time involving Mr.

Davis’s death. Upon information and belief, such citations are additional evidence of policies,

practices, and/or customs of overcrowding the jail and/or failing to care for prisoners, at the time

of Mr. Davis’s death.

         158.     On June 7, 2011, years before Mr. Davis died, the TCJS determined that the La

Salle County jail was non-compliant. La Salle County was notified, in writing, that it was using

the incorrect mental disability/suicide prevention screening form. This was even more troubling,

because the TCJS inspector noted in the report that the appropriate form was provided to La Salle

County at the year 2010 annual inspection. There was no excuse for jail staff not beginning to use

the appropriate form, after having it easily provided to them the year before. La Salle County’s

failure to comply with minimum jail standards would continue for a number of years and be a

proximate and producing cause of Mr. Davis’s death. Longstanding issues at the jail were evidence

of the policy, practice, and/or custom of deliberate indifference to the medical and mental health

needs of inmates.

         159.     On February 18, 2014, the TCJS conducted an inspection of the La Salle County

jail and provided technical assistance. The inspector, when reviewing the mental health/suicide

screening form, noted that the County was not – once again – using the latest version of the form

required by the TCJS. The form La Salle County chose to use did not have all required questions.

There was no reason for La Salle County not to use the latest form, as it was freely available from

the TCJS, upon information and belief, at the TCJS’s website

         160.     On February 25, 2014, the TCJS issued a notice of non-compliance regarding La

Salle County’s operation of the La Salle County Detention Center. The notice of non-compliance




First Amended Plaintiff’s Original Complaint – Page 81 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 82 of 102




instructed La Salle County that the following corrective actions must be completed upon La Salle

County’s receipt of the notice:

         •        Remove all unauthorized bunks from single cells and return the facility to its
                  designed capacity.

         •        Remove all unauthorized bunks from the multiple – occupancy cells and return the
                  facility to its designed capacity.

Therefore, clearly, La Salle County had chosen to use a jail to house more prisoners than it was

allowed to house pursuant to Texas law and minimum jail standards. La Salle County chose to

limit expenditures at the jail at the expense of prisoner safety and compliance with Texas law.

         161.     On January 14, 2015, the TCJS conducted an inspection of the La Salle County jail.

The inspector provided technical assistance as a result of reviewing inmate files. The jail had

issues with proper maintenance of medical paperwork. It is critical to keep medical paperwork in

proper form and location in a jail, so that prisoners’ needs can be met in accordance with

constitutional standards.

         162.     On January 20, 2016, the TCJS conducted another inspection of the La Salle County

jail. The inspection report noted that the facility had been opened as a full-service jail within the

prior 45 days.

         163.     On March 14, 2017, the TCJS conducted an inspection of the La Salle County jail.

The TCJS inspector provided technical assistance because, during a review of inmate medical files,

the inspector noted that there were some issues with two inmate screening forms. Both forms had

a positive response in Section 2-12, which would have required notification of a magistrate and a

jail supervisor. La Salle County’s continued issues with using appropriate forms related to medical

care and mental health care showed deliberate indifference inherent in the development of policy,

practice, and/or custom in La Salle County regarding the medical and mental health needs of

prisoners within its care.

First Amended Plaintiff’s Original Complaint – Page 82 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 83 of 102




         164.     On November 16, 2017, TCJS inspector Wendy Wisneski conducted an inspection

of the La Salle County jail. The jail was found to be non-compliant. Ms. Wisneski determined,

after a careful review of paperwork provided by the jail as well as video evidence, welfare checks

of inmates in holding and/or detoxification cells exceeded 30 minutes or, in the alternative, were

not documented and/or completed at all as required by Texas minimum jail standards.

         165.     The inspector also determined, after carefully reviewing paperwork provided to her

that face-to-face observations of prisoners either exceeded the 60-minute time limit, or jail staff

failed to document welfare checks as mandated by minimum jail standards. These were serious

violations, and they were the kind of violations which caused and proximately caused Mr. Davis’s

death.

         166.     On May 8, 2018, a few months after Mr. Davis died, the TCJS conducted another

inspection of the La Salle County jail that demonstrates La Salle County’s continued policy,

practice, and/or custom of dealing with inmates. Even though the inspection was after Mr. Davis’s

death, jail deficiencies demonstrated an apparent longstanding practice of inappropriately dealing

with prisoners and/or choosing to maintain an unsafe jail.

         167.     TCJS provided technical assistance to La Salle County after reviewing life safety

paperwork. The TCJS inspector learned that the last fire marshal inspection for the jail had expired

over one year before – on May 4, 2017.

         168.     The TCJS inspector also reviewed a random sample of ten prisoner files,

interviewed staff, and reviewed La Salle County jail policy. The TCJS inspector provided

technical assistance to La Salle County after learning that a female prisoner had been held in a

holding cell for over 48 hours. This was a violation of Texas minimum jail standards.

         169.     Additional technical assistance was provided when the TCJS inspector, while

reviewing inmate classification files, learned that on occasion inmates were not reassessed every


First Amended Plaintiff’s Original Complaint – Page 83 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 84 of 102




30 – 90 days as required by Texas jail standards. The inspector also verified that many new jail

officers had not received the 4–hour jail certification class required by Texas jail standards.

         170.     Technical assistance was also provided in a problem area which certainly should

have been remedied after Mr. Davis’s death. The TCJS inspector, when reviewing mental health

screening documentation, learned that magistrate notification was not always being conducted by

jail staff as required by Article 16.22 of the Texas Code of Criminal Procedure. The inspector also

learned that supervisors, on occasion, were not signing the bottom of the form as required by Texas

jail standards. The continued failure to appropriately respond to prisoners such as Mr. Davis was

further evidence of a widespread practice, policy, and custom of the La Salle County jail to

disregard serious medical and/or mental health needs (such as the medical needs of Mr. Davis).

         171.     Technical assistance was also provided as a result of the May 2018 inspection due

to the La Salle County jail administrator not even having a jailer’s license. It is beyond reasonable

explanation that, after a tragedy such as Mr. Davis’s death, La Salle County would allow a jail

administrator to act without receiving a license. This was also evidence of La Salle County policy,

practice, and/or custom of being deliberately indifferent to the needs of inmates and acting in an

objectively unreasonable manner regarding such.


         G.       Monell Liability of La Salle County

         172.     Plaintiff sets forth in this section of the pleading additional facts and allegations

supporting Monell liability claims against La Salle County. It is Plaintiff’s intent that all facts

asserted in this pleading relating to policies, practices, and/or customs of La Salle County support

such Monell liability claims, and not just facts and allegations set forth in this section. Such

policies, practices, and customs alleged in this pleading were moving forces behind and

proximately caused the constitutional violations and damages asserted herein.



First Amended Plaintiff’s Original Complaint – Page 84 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 85 of 102




         173.     La Salle County knew, when it incarcerated Mr. Davis in July and August 2017,

that its personnel, policies, practices, and customs were insufficient to protect prisoners and

provide appropriate medical treatment. La Salle County made decisions about policy and practice

which it implemented through its commissioner’s court, its sheriff, its jail administrator, and/or

through such widespread custom that such custom became the policy of La Salle County as it

related to its jail.

         174.     There were numerous policies, practices, and/or customs at La Salle County which

were moving forces behind, caused, and proximately caused Mr. Davis’s death. Administrator

Ramirez said that there was no written policy regarding when medical treatment would be obtained

for a prisoner. Thus, the County made a deliberate decision, acting in a deliberately indifferent

manner, to leave individual jailers with the unilateral decision as to when they believe a prisoner

should receive healthcare. When the County made such policy, and/or implemented it through

custom and practice, it knew with certainty that the result would be serious injury, physical illness,

and/or death.

         175.     The County also was deliberately indifferent by failing to implement any policy

whatsoever regarding prisoners in its jail who were detoxing from, and/or were under serious

effects of, alcohol and/or drugs. Jailer Hernandez mentioned providing an orange, sugar, or bread

to such a detoxing person. This evidences the complete lack of policy, practice, and/or custom as

to how to treat such detoxing prisoners. Detoxing prisoners need emergency medical treatment,

at a local hospital. They do not need oranges, sugar, or bread. When La Salle County chose not

to implement such a policy, it did so with the knowledge, to a certainty, that prisoners would

succumb to life-long injuries and/or death as a result.

         176.     La Salle County also chose to understaff its jail. Sergeant Martinez mentioned

during her interview that more jail staff was needed. The County’s failure to appropriately staff


First Amended Plaintiff’s Original Complaint – Page 85 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 86 of 102




its jail was a moving force behind and proximately caused Mr. Davis’s death. When the County

chose not to expend sufficient funds to staff its jail, it did so with the knowledge, to a certainty,

that significant injury and/or death would occur.

         177.     Another troubling policy of La Salle County, which gives rise to Monell claims

against it, is that of not booking certain people into its jail until the day after intake if such people

are under the influence of drugs and/or alcohol.                Jailer Olivarez described this procedure.

However, in fact, it was La Salle County’s policy, practice, and/or custom, for some prisoners

(such as Mr. Davis), to never book them into the jail. This is a clear and unabashed violation of

TCJS standards, and such policy, practice, and/or custom was implemented with the certain

knowledge that prisoners would become seriously injured and die as a result.

         178.     Further, as described elsewhere in this pleading, La Salle County had a policy,

practice, and/or custom of failing to train and supervise its jail employees. In fact, after Mr.

Davis’s death, the TCJS cited such failure as being a cause of Mr. Davis’s death.

         179.     La Salle county policy, practice, and/or custom of both failing to observe inmates

at minimum intervals required by the TCJS, and further falsifying logs as to such observations,

were moving forces behand and proximately caused Mr. Davis’s death. There is no excuse for not

providing minimum observations of prisoners who are ill, such as Mr. Davis, or likewise falsifying

records to indicate observations which never occurred actually did occur.

         180.     La Salle County Commissioner’s Court held, on February 10, 2017, a regular

meeting. The court discussed and/or possible action of approving inter local jail inmate housing

contracts with both Zavala County and Frio County. Upon information and belief, this is evidence

of La Salle County jail overcrowding.

         181.     La Salle County Commissioner’s Court held, on March 20, 2018, a regular meeting.

The court discussed and/or possibly took action on a contract with South Texas Health Rural


First Amended Plaintiff’s Original Complaint – Page 86 of 102
       Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 87 of 102




Services, Inc. to provide medical services for the jail in which Mr. Davis died. Upon information

and belief, this decision was out of recognition that policies, practices, and/or customs in place at

the time of Mr. Davis’s death were unconstitutional and led to Mr. Davis’s death.

         182.     La Salle County Commissioner’s Court held, on June 18, 2018, a regular meeting.

The court discussed and/or possibly took action on software for the jail including but not limited

to SmartCop. Upon information and belief, County Commissioners knew that procedures,

policies, practices, and/or customs in place to monitor inmates, at the time that Mr. Davis’s death,

were unconstitutional and would continue absent replacement of the outmoded system of making

manual entries when prisoners were allegedly observed.



III.     Causes of Action

         A.       14th Amendment Due Process Claims Under 42 U.S.C. § 1983: Objective
                  Reasonableness Pursuant to Kingsley v. Hendrickson

         183.     In Kingsley v. Hendrickson, 135 S. Ct. 2466 (2015), a pretrial detainee sued several

jail officers alleging that they violated the 14th Amendment’s Due Process Clause by using

excessive force against him. Id. at 2470. The Court was determining the following issue:

“whether, to prove an excessive force claim, a pretrial detainee must show that the officers were

subjectively aware that their use of force was unreasonable, or only that the officer’s use of that

force was objectively unreasonable.” Id. (emphasis in original). The United States Supreme Court

concluded that only the objectively unreasonable standard was the correct standard to be used in

excessive force cases, and that the officer's subjective awareness was irrelevant. Id. The Court

did so, acknowledging and resolving disagreement among the Circuits. Id. at 2471-72.

         184.     The Court flatly wrote “the defendant’s state of mind is not a matter that a plaintiff

is required to prove.” Id. at 2472. Instead, “courts must use an objective standard.” Id at 2472-



First Amended Plaintiff’s Original Complaint – Page 87 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 88 of 102




73. “[A] pretrial detainee must show only that the force purposefully or knowingly used against

him was objectively unreasonable.” Id. at 2473. Thus, the Court required no mens rea, no

conscious violation, and no subjective belief or understanding of the offending police officers for

an episodic claim but instead instructed all federal courts to analyze officers’ conduct on an

objective reasonability basis. There is no reason to treat pretrial detainees’ other rights arising

under the 14th Amendment’s due process clause – such as the right to receive reasonable medical

and mental health care, the right to be protected from harm, and the right not to be punished –

differently.

         185.     It appears that this standard is now the law of the land. In Alderson v. Concordia

Parish Corr. Facility, 848 F.3d 415 (5th Cir. 2017), the Fifth Circuit Court of Appeals considered

appeal of a pretrial detainee case in which the pretrial detainee alleged failure-to-protect and failure

to provide reasonable medical care claims pursuant to 42 U.S.C. § 1983. Id. at 418. The court

wrote, “Pretrial detainees are protected by the Due Process Clause of the Fourteenth Amendment.”

Id. at 419 (citation omitted). The Fifth Circuit determined, even though Kingsley had been decided

by the United States Supreme Court, that a plaintiff in such a case still must show subjective

deliberate indifference by a defendant in an episodic act or omission case. Id. at 419-20. A plaintiff

must still show that actions of such an individual person acting under color of state law were

“reckless.” Id. at 420 (citation omitted). However, concurring Circuit Judge Graves dissented to

a footnote in which the majority refused to reconsider the deliberate indifference, subjective

standard, in the Fifth Circuit. Id. at 420 and 424-25.3


3
 Circuit Judge Graves wrote: “I write separately because the Supreme Court’s decision in Kingsley
v. Hendrickson, ––– U.S. ––––, 135 S.Ct. 2466, 192 L.Ed.2d 416 (2015), appears to call into
question this court’s holding in Hare v. City of Corinth, 74 F.3d 633 (5th Cir. 1996). In Kingsley,
which was an excessive force case, the Supreme Court indeed said: “Whether that standard might
suffice for liability in the case of an alleged mistreatment of a pretrial detainee need not be decided
here; for the officers do not dispute that they acted purposefully or knowingly with respect to the

First Amended Plaintiff’s Original Complaint – Page 88 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 89 of 102




         186.     The majority opinion gave only three reasons for the court’s determination that the

law should not change in light of Kingsley. First, the panel was bound by the Fifth Circuit’s “rule

of orderliness.” Id. at 420 n.4. Second, the Ninth Circuit was at that time the only circuit to have

extended Kingsley’s objective standard to failure-to-protect claims. Id. Third, the Fifth Circuit

refused to reconsider the law of the Circuit in light of United State Supreme Court precedent,

because it would not have changed the results in Alderson. Id. Even so, the Fifth Circuit noted,




force they used against Kingsley.” Kingsley, 135 S.Ct. at 2472. However, that appears to be an
acknowledgment that, even in such a case, there is no established subjective standard as the
majority determined in Hare. Also, the analysis in Kingsley appears to support the conclusion that
an objective standard would apply in a failure-to-protect case. See id. at 2472–2476.

Additionally, the Supreme Court said:

             We acknowledge that our view that an objective standard is appropriate in the
             context of excessive force claims brought by pretrial detainees pursuant to the
             Fourteenth Amendment may raise questions about the use of a subjective
             standard in the context of excessive force claims brought by convicted
             prisoners. We are not confronted with such a claim, however, so we need not
             address that issue today.

Id. at 2476. This indicates that there are still different standards for pretrial detainees and DOC
inmates, contrary to at least some of the language in Hare, 74 F.3d at 650, and that, if the standards
were to be commingled, it would be toward an objective standard as to both on at least some
claims.

Further, the Ninth Circuit granted en banc rehearing in Castro v. County of Los Angeles, 833 F.3d
1060 (9th Cir. 2016), after a partially dissenting panel judge wrote separately to point out that
Kingsley “calls into question our precedent on the appropriate state-of-mind inquiry in failure-to-
protect claims brought by pretrial detainees.” Castro v. County of Los Angeles, 797 F.3d 654, 677
(9th Cir. 2015). The en banc court concluded that Kingsley applies to failure-to-protect claims and
that an objective standard is appropriate. Castro, 833 F.3d at 1068–1073.

In Estate of Henson v. Wichita County, 795 F.3d 456 (5th Cir. 2014), decided just one month after
Kingsley, this court did not address any application of Kingsley. Likewise, the two subsequent
cases also cited by the majority did not address or distinguish Kingsley. Hyatt v. Thomas, 843 F.3d
172 (5th Cir. 2016), and Zimmerman v. Cutler, 657 Fed.Appx. 340 (5th Cir. 2016). Because I read
Kingsley as the Ninth Circuit did and would revisit the deliberate indifference standard, I write
separately.”


First Amended Plaintiff’s Original Complaint – Page 89 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 90 of 102




nearly twenty-five years ago, that the analysis in pretrial detainee provision of medical care cases

is the same as that for pretrial detainee failure-to-protect cases. Hare v. City of Corinth, 74 F.3d

633, 643 (5th Cir. 1996).

         187.     Thus, the trail leads to only one place – an objective unreasonableness standard,

with no regard for officers’ subjective belief or understanding, should apply in this case and all

pretrial detainee cases arising under the Due Process Clause of the 14th Amendment. The Fifth

Circuit, and the district court in this case, should reassess Fifth Circuit law in light of Kingsley and

apply an objective unreasonableness standard to constitutional claims in this case. The court

should not apply a subjective state of mind and/or deliberate indifference standard. The Supreme

Court discarded the idea that such a burden should be placed upon a plaintiff.


         B.       Cause of Action Against All Natural Person Defendants (Beatrice Marie
                  Hernandez, Yvette Marie Martinez, Francisca G. Garza a/k/a Frances Garza, Ana
                  Maria Olivarez a/k/a Anna Maria Olivarez, Sarah Elizabeth Murray, and Dorothy
                  Marie Ramirez) Under 42 U.S.C. § 1983 for Violation of Mr. Davis’s 14th
                  Amendment Due Process Rights to Reasonable Medical Care, to be Protected, and
                  not to be Punished

         188.     In the alternative, without waiving any of the other causes of action pled herein,

without waiving any procedural, contractual, statutory, or common-law right, and incorporating

all other allegations herein (including all allegations in the “Factual Allegations” section above) to

the extent they are not inconsistent with the cause of action pled here, all natural person Defendants

(Beatrice Marie Hernandez, Yvette Marie Martinez, Francisca G. Garza a/k/a Frances Garza, Ana

Maria Olivarez a/k/a Anna Maria Olivarez, Sarah Elizabeth Murray, and Dorothy Marie Ramirez)

are liable to Plaintiff (individually and as the heir of Mr. Davis, and to Peggy Hebert), pursuant to

42 U.S.C. § 1983, for violating Mr. Davis's rights to reasonable medical care, to be protected, and

not to be punished as a pretrial detainee. These rights are guaranteed by the 14th Amendment to

the United States Constitution. Pre-trial detainees are entitled to a greater degree of medical care


First Amended Plaintiff’s Original Complaint – Page 90 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 91 of 102




than convicted inmates, according to the Fifth Circuit Court of Appeals. Pre-trial detainees are

also entitled to protection, and also not to be punished at all since they have not been convicted of

any crime resulting in their incarceration.

          189.    All natural person Defendants acted and failed to act under color of state law at all

times referenced in this pleading. They wholly or substantially ignored Mr. Davis's obvious

serious medical needs, and they were deliberately indifferent to those needs. They failed to protect

Mr. Davis, and their ignoring and/or making fun of him, as well as other actions and/or inaction

described in this pleading, resulted in unconstitutional punishment of him. All natural person

Defendants were aware of the excessive risk to Mr. Davis’s health and safety and were aware of

facts from which an inference could be drawn of serious harm and death. Moreover, they in fact

drew that inference. All natural person Defendants violated clearly established constitutional

rights, and their conduct was objectively unreasonable in light of clearly established law at the

time of the relevant incidents.

          190.    All natural person Defendants are also liable pursuant to the theory of bystander

liability. That theory of liability applies when the bystander jailer (1) knows that a fellow jailer is

violating a person’s constitutional rights; (2) has a reasonable opportunity to prevent the harm; and

(3) chooses not to act. As demonstrated through facts asserted in this pleading, natural person

Defendants actions and inaction meet all three elements. Therefore, natural person Defendants are

liable to Plaintiff, individually and as heir of Mr. Davis, and to Peggy Hebert, pursuant to this

theory.

          191.    In the alternative, all natural person Defendants’ deliberate indifference, conscious

disregard, state of mind, subjective belief, subjective awareness, and/or mental culpability are

irrelevant to determination of constitutional violations set forth in this section of this pleading.

The United States Supreme Court, in Kingsley v. Hendrickson, 135 S. Ct. 2466 (2015), determined


First Amended Plaintiff’s Original Complaint – Page 91 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 92 of 102




the state of mind necessary, if any, for officers sued in a case alleging excessive force against a

pretrial detainee in violation of the 14th Amendment’s Due Process Clause. Id at 2470-71.

Constitutional rights set forth in this section of the pleading, and the constitutional right affording

a pretrial detainee protection against excessive force, all flow from the 14 th Amendment’s Due

Process Clause. Id. Since such constitutional protections flow from the same clause, the analysis

of what is necessary to prove such constitutional violations should be identical.

         192.     Natural person Defendants are not entitled to qualified immunity.4 Their denial of

reasonable medical care, and other actions and/or inaction set forth in this pleading, proximately

caused, and were producing causes of, Mr. Davis’s death and other damages suffered by Mr. Davis,

Dylan Davis, and Peggy Hebert.



4
    The defense of qualified immunity is, and should be held to be, a legally impermissible defense.
In the alternative, it should be held to be a legally impermissible defense except as applied to state
actors protected by immunity in 1871 when 42 U.S.C. § 1983 was enacted. Congress makes laws.
Courts do not. However, the qualified immunity defense was invented by judges. Plaintiff
respectfully makes a good faith argument for the modification of existing law, such that the court–
created doctrine of qualified immunity be abrogated or limited.

    The natural person Defendants cannot show that they would fall within the category of persons
referenced in the second sentence of this footnote. This would be Defendants’ burden, if they
choose to assert the alleged defense. Qualified immunity, as applied to persons not immunized
under common or statutory law in 1871, is untethered to any cognizable legal mandate and is flatly
in derogation of the plain meaning and language of Section 1983. See Ziglar v. Abassi, 137 S. Ct.
1843, 1870-72 (2017) (Thomas, J., concurring). Qualified immunity should have never been
instituted as a defense, without any statutory, constitutional, or long-held common law foundation,
and it is unworkable, unreasonable, and places too high a burden on Plaintiffs who suffer violation
of their constitutional rights. Joanna C. Schwartz, The Case Against Qualified Immunity, 93 Notre
Dame L. Rev. 1797 (2018) (observing that qualified immunity has no basis in the common law,
does not achieve intended policy goals, can render the Constitution “hollow,” and cannot be
justified as protection for governmental budgets); and William Baude, Is Qualified Immunity
Unlawful?, 106 Calif. L. Rev. 45, 82 (2018) (noting that, as of the time of the article, the United
States Supreme Court decided 30 qualified immunity cases since 1982 and found that defendants
violated clearly established law in only 2 such cases). Justices including Justice Thomas, Justice
Breyer, Justice Kennedy, and Justice Sotomayor have criticized qualified immunity. Schwartz,
supra at 1798–99. Plaintiff includes allegations in this footnote to assure that, if legally necessary,
the qualified immunity abrogation or limitation issue has been preserved.

First Amended Plaintiff’s Original Complaint – Page 92 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 93 of 102




         193.     The United States Court of Appeals for the Fifth Circuit has held that using a State’s

wrongful death and survival statutes creates an effective remedy for civil rights claims pursuant to

42 U.S.C. § 1983. Therefore, Plaintiff individually, and as the heir of Mr. Davis, and for Peggy

Hebert, seek all remedies and damages available under Texas and federal law, including but not

necessarily limited to the Texas wrongful death statute (Tex. Civ. Prac. & Rem. Code § 71.002 et

seq.), the Texas survival statute (Tex. Civ. Prac. & Rem. Code § 71.021), the Texas Constitution,

common law, and all related and/or supporting case law. If Mr. Davis had lived, he would have

been entitled to bring a 42 U.S.C. § 1983 action and obtain remedies and damages provided by

Texas and federal law. Therefore, Mr. Davis’s estate and/or his heir at law (Dylan Davis) suffered

the following damages, for which he seeks recovery from natural person Defendants:

         •   Mr. Davis’s conscious physical pain, suffering, and mental anguish;

         •   Mr. Davis’s medical expenses;

         •   Mr. Davis’s funeral expenses; and

         •   exemplary/punitive damages.

         194.     Dylan Davis and Peggy Hebert also individually seek and are entitled to all

remedies and damages available to them for the 42 U.S.C. § 1983 violations. Dylan Davis seeks

those damages due to the wrongful death of his father, and Peggy Hebert seeks those damages due

to the wrongful death of her son. Those damages were caused and/or proximately caused by the

natural person Defendants. Therefore, their actions caused, were a proximate cause of, and/or

were a producing cause of the following damages suffered by Dylan Davis and Peggy Hebert, for

which they individually seek compensation:

         •   loss of services that Peggy Hebert would have received from her son, Mr. Davis;

         •   expenses for Mr. Davis’s funeral;

         •   past mental anguish and emotional distress suffered by Dylan Davis and Peggy Hebert

First Amended Plaintiff’s Original Complaint – Page 93 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 94 of 102




              resulting from and caused by the death of Mr. Davis;

         •    future mental anguish and emotional distress suffered by Dylan Davis and Peggy
              Hebert resulting from and caused by the death of Mr. Davis;

         •    loss of companionship and society that Dylan Davis and Peggy Hebert would have
              received from Mr. Davis; and

         •    exemplary/punitive damages.

Exemplary/punitive damages are appropriate in this case to deter and punish clear and unabashed

violation of Mr. Davis’s constitutional rights. The natural person Defendants’ actions and inaction

showed a reckless or callous disregard of, or indifference to, Mr. Davis’s rights and safety.

Moreover, Dylan Davis individually, and as Mr. Davis’s heir, and also on behalf of and for Peggy

Hebert, seeks reasonable and necessary attorneys’ fees available pursuant to 42 U.S.C. §§ 1983

and 1988.


         C.       Cause of Action Against La Salle County Under 42 U.S.C. § 1983 for Violation of
                  Mr. Davis’s 14th Amendment Due Process Rights to Reasonable Medical Care, to
                  be Protected, and not to be Punished

         195.     In the alternative, without waiving any of the other causes of action pled herein,

without waiving any procedural, contractual, statutory, or common-law right, and incorporating

all other allegations herein (including all allegations in the “Factual Allegations” section above) to

the extent they are not inconsistent with the cause of action pled here, Defendant La Salle County

is liable to Plaintiff (individually and as the heir of Mr. Davis, and to Peggy Hebert), pursuant to

42 U.S.C. § 1983, for violating Mr. Davis's rights to reasonable medical care, to be protected, and

not to be punished as a pre-trial detainee. These rights are guaranteed by the 14th Amendment to

the United States Constitution. According to the Fifth Circuit Court of Appeals, the deliberate

indifference standard in the context of Section 1983 claims based on official municipal policies is

less stringent that the deliberate indifference standard used for Section 1983 claims based on the



First Amended Plaintiff’s Original Complaint – Page 94 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 95 of 102




isolated actions of individual policymakers. Whereas the deliberate indifference standard for the

actions of individual policymakers requires subjective awareness of the inmate’s serious medical

condition, the deliberate indifference standard for an official policy or practice Section 1983 claim

is objective. Such an objective standard comports with Kingsley v. Hendrickson 135 S.Ct. 2466

(2015).

          196.    Pretrial detainees are entitled to a greater degree of medical care than convicted

inmates, according to the Fifth Circuit Court of Appeals. They are also entitled to be protected

and not to be punished at all, since they have not been convicted of any crime resulting in their

incarceration. La Salle County acted or failed to act under color of state law at all relevant times.

La Salle County’s policies, practices, and/or customs were moving forces behind and proximately

caused Mr. Davis’s death and Plaintiff’s (individually and as the heir of Mr. Davis, and Peggy

Hebert) resulting damages.

          197.    The Fifth Circuit Court of Appeals has made it clear that Plaintiff need not allege

the appropriate policymaker at the pleadings stage. Nevertheless, out of an abundance of caution,

the sheriff of La Salle County was the relevant chief policymaker over matters at issue in this case.

Moreover, in addition, and in the alternative, the jail administrator was the relevant chief

policymaker over matters at issue in this case. Finally, in addition, and in the alternative, the

county commissioner’s court was the relevant chief policymaker.

          198.    La Salle County was deliberately indifferent regarding policies, practices, and/or

customs developed and/or used with regard to La Salle County prisoners with serious medical

issues, as evidenced by allegations set forth in the Factual Allegations section above. La Salle

County acted in an objectively unreasonable manner.             Policies, practices, and/or customs

referenced in that section, as well as the failure to adopt appropriate policies, were moving forces

behind and caused violation of Mr. Davis’s rights and showed deliberate indifference to the known


First Amended Plaintiff’s Original Complaint – Page 95 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 96 of 102




or obvious consequences that constitutional violations would occur. La Salle County’s relevant

policies, practices, and/or customs, whether written or not, were also objectively unreasonable as

applied to Mr. Davis.

         199.     The United States Court of Appeals for the Fifth Circuit has held that using a State’s

wrongful death and survival statutes creates an effective remedy for civil rights claims pursuant to

42 U.S.C. § 1983. Therefore, Plaintiff individually, and as the heir of Mr. Davis, and for Peggy

Hebert, seek all remedies and damages available under Texas and federal law, including but not

necessarily limited to the Texas wrongful death statute (Tex. Civ. Prac. & Rem. Code § 71.002 et

seq.), the Texas survival statute (Tex. Civ. Prac. & Rem. Code § 71.021), the Texas Constitution,

common law, and all related and/or supporting case law. If Mr. Davis had lived, he would have

been entitled to bring a 42 U.S.C. § 1983 action and obtain remedies and damages provided by

Texas and federal law. Therefore, Mr. Davis’s estate and/or his heir at law (Dylan Davis) suffered

the following damages, for which he seeks recovery from La Salle County:

         •   Mr. Davis’s conscious physical pain, suffering, and mental anguish;

         •   Mr. Davis’s medical expenses; and

         •   Mr. Davis’s funeral expenses.

         200.     Dylan Davis and Peggy Hebert also individually seek and are entitled to all

remedies and damages available to them for the 42 U.S.C. § 1983 violations. Dylan Davis seeks

those damages due to the wrongful death of his father, and Peggy Hebert seeks those damages due

to the wrongful death of her son. These damages were caused and/or proximately caused by La

Salle County. Therefore, La Salle County’s actions, policies, practices, and customs caused, were

proximate and/or producing causes of, and/or were moving forces behind and caused the following

damages suffered by Dylan Davis and Peggy Hebert, for which they individually seek

compensation:

First Amended Plaintiff’s Original Complaint – Page 96 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 97 of 102




         •    loss of services that Peggy Hebert would have received from her son, Mr. Davis;

         •    expenses for Mr. Davis’s funeral;

         •    past mental anguish and emotional distress suffered by Dylan Davis and Peggy Hebert
              resulting from and caused by the death of Mr. Davis;

         •    future mental anguish and emotional distress suffered by Dylan Davis and Peggy
              Hebert resulting from and caused by the death of Mr. Davis; and

         •    loss of companionship and society that Dylan Davis and Peggy Hebert would have
              received from Mr. Davis.

Moreover, Dylan Davis individually, and as Mr. Davis’ heir, and also on behalf of and for Peggy

Hebert, seeks reasonable and necessary attorneys’ fees available pursuant to 42 U.S.C. §§ 1983

and 1988.


         D.       Causes of Action Against La Salle County for Violation of Americans with
                  Disabilities Act and Rehabilitation Act

         201.     In the alternative, without waiving any of the other causes of action pled herein,

without waiving any procedural, contractual, statutory, or common-law right, and incorporating

all other allegations herein (including all allegations in the “Factual Allegations” section above) to

the extent they are not inconsistent with the cause of action pled here, La Salle County is liable to

Plaintiff (Dylan Davis) pursuant to the Americans with Disabilities Act (“ADA”) and federal

Rehabilitation Act. Upon information and belief, La Salle County has been and is a recipient of

federal funds. Therefore, it is covered by the mandate of the federal Rehabilitation Act. The

Rehabilitation Act requires recipients of federal monies to reasonably accommodate persons with

mental and physical disabilities in their facilities, program activities, and services, and also

reasonably modify such facilities, services, and programs to accomplish this purpose. Further,

Title II of the ADA applies to La Salle County and has the same mandate as the Rehabilitation

Act. Claims under both the Rehabilitation Act and ADA are analyzed similarly.



First Amended Plaintiff’s Original Complaint – Page 97 of 102
     Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 98 of 102




         202.     The La Salle County jail is a “facility” for purposes of both the rehabilitation and

ADA, and the jail’s operation comprises a program and services for Rehabilitation Act and ADA

purposes. Mr. Davis was a qualified individual for purposes of the Rehabilitation Act and ADA,

regarded as having a mental impairment and/or medical condition that substantially limited one or

more of his major life activities. Mr. Davis was therefore disabled. Mr. Davis was also

discriminated against by reason of his disability.

         203.     A majority of circuits have held, for purposes of Rehabilitation Act and ADA

claims, that one may prove intentional discrimination by showing that a defendant acted with

deliberate indifference. The Fifth Circuit has, as yet, declined to follow the majority view.

Nevertheless, intent can never be shown with certainty. Direct and circumstantial evidence can be

used to support an “intent” jury finding, and allegations in this pleading show that there is more

than enough of both.

         204.     La Salle County’s failure and refusal to accommodate Mr. Davis’s mental and/or

medical disabilities while in custody violated the Rehabilitation Act and the ADA. Such failure

and refusal caused, proximately caused, and was a producing cause of Mr. Davis’s death and Dylan

Davis’s damages.

         205.     La Salle County’s violations of the Rehabilitation Act and the ADA included the

failure to reasonably modify facilities, services, accommodations, and programs to reasonably

accommodate Mr. Davis’s disabilities. These failures and refusals, which were intentional,

proximately caused Mr. Davis’s death and Dylan Davis’s damages. Because Mr. Davis’s death

resulted from La Salle County’s intentional discrimination against him, Dylan Davis is entitled to

the maximum amount of compensatory damages allowed by law. Dylan Davis seeks all such

damages itemized in the prayer and or body in this pleading (including sections above giving

appropriate and fair notice of Dylan Davis’s 42 U.S.C. § 1983 claims and resulting damages) to


First Amended Plaintiff’s Original Complaint – Page 98 of 102
      Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 99 of 102




the extent allowed by the Rehabilitation Act and the ADA, and Plaintiff also seek reasonable and

necessary attorneys’ fees and other remedies afforded by those laws.



IV.      Concluding Allegations and Prayer

         A.       Conditions Precedent

         206.     All conditions precedent to assertion of all claims herein have occurred.


         B.       Use of Documents at Trial or Pretrial Proceedings

         207.     Plaintiff intends to use at one or more pretrial proceedings and/or at trial all

documents produced by Defendants in this case in response to written discovery requests, with

initial disclosures (and any supplements or amendments to same), and in response to Public

Information Act request(s).


         C.       Jury Demand

         208.     Plaintiff demands a jury trial on all issues which may be tried to a jury.


         D.       Prayer

         209.     For these reasons, Plaintiff asks that Defendants be cited to appear and answer, and

that Plaintiff (and Mr. Davis’s heir at law, Dylan Davis) have judgment for damages within the

jurisdictional limits of the court and against all Defendants, jointly and severally, as legally

applicable, for all damages referenced above in this pleading and:


                  a)       actual damages of and for Dylan Davis, individually and as Mr. Davis’s heir
                           (asserted in Dylan Davis’s capacity as administrator of the estate),
                           including but not necessarily limited to:

                           •        expenses for Mr. Davis’s funeral;

                           •        Mr. Davis’s medical expenses;



First Amended Plaintiff’s Original Complaint – Page 99 of 102
    Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 100 of 102




                           •        past mental anguish and emotional distress resulting from and
                                    caused by Mr. Davis’s death;

                           •        future mental anguish and emotional distress resulting from and
                                    caused by Mr. Davis’s death;

                           •        loss of companionship and society that he would have received from
                                    Mr. Davis; and

                           •        Mr. Davis’s conscious pain and suffering;

                  b)       actual damages of and for Peggy Hebert, including but not necessarily
                           limited to:

                           •        loss of services;

                           •        past mental anguish and emotional distress resulting from and
                                    caused by Mr. Davis’s death;

                           •        future mental anguish and emotional distress resulting from and
                                    caused by Mr. Davis’s death; and

                           •        loss of companionship and society that she would have received
                                    from Mr. Davis;

                  c)       exemplary/punitive damages for Dylan Davis, individually and as the heir

                           of Mr. Davis (asserted in Dylan Davis’s capacity as administrator of the

                           estate), and Peggy Hebert, from the natural person Defendants;

                  d)       reasonable and necessary attorneys’ fees for Dylan Davis, individually and

                           as the heir of Mr. Davis (asserted in Dylan Davis’s capacity as administrator

                           of the estate), and Peggy Hebert, through trial and any appeals and other

                           appellate proceedings, pursuant to 42 U.S.C. §§ 1983 and 1988, the ADA,

                           and the Rehabilitation Act;

                  e)       court costs and all other recoverable costs;

                  f)       prejudgment and postjudgment interest at the highest allowable rates; and




First Amended Plaintiff’s Original Complaint – Page 100 of 102
    Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 101 of 102




                  g)       all other relief, legal and equitable, general and special, to which Dylan

                           Davis, individually and as the heir of Mr. Davis (asserted in Dylan Davis’s

                           capacity as administrator of the estate), and Peggy Hebert are entitled.



                                                      Respectfully submitted,


                                                            /s/ T. Dean Malone
                                                      T. Dean Malone
                                                      Attorney-in-charge
                                                      Texas State Bar No. 24003265
                                                      Law Offices of Dean Malone, P.C.
                                                      900 Jackson Street
                                                      Suite 730
                                                      Dallas, Texas 75202
                                                      Telephone: (214) 670-9989
                                                      Telefax:       (214) 670-9904
                                                      dean@deanmalone.com

                                                      Of Counsel:

                                                      Michael T. O'Connor
                                                      Texas State Bar No. 24032922
                                                      Law Offices of Dean Malone, P.C.
                                                      900 Jackson Street
                                                      Suite 730
                                                      Dallas, Texas 75202
                                                      Telephone:     (214) 670-9989
                                                      Telefax:       (214) 670-9904
                                                      michael.oconnor@deanmalone.com




First Amended Plaintiff’s Original Complaint – Page 101 of 102
    Case 5:19-cv-00746-DAE-RBF Document 45 Filed 02/14/20 Page 102 of 102




                                        CERTIFICATE OF SERVICE

        I hereby certify that on February ______, 2020, I electronically filed the foregoing
document with the clerk of the court for the U.S. District Court, Western District of Texas, using
the electronic case filing system of the court, and the electronic case filing system sent a notice of
electronic filing to the following attorneys:

           Michael Shaunessy
           Eric Johnston
           McGinnis Lochridge LLP
           600 Congress Avenue, Suite 2100
           Austin, Texas 78701
           and
           Carlos R. Soltero
           Soltero Sapire Murrell, PLLC
           7320 N. Mopac, Suite 309
           Austin, Texas 78731

           Attorneys for Defendants La Salle
           County, Texas; Francisca G. Garza a/k/a
           Frances Garza; Ana Maria Olivarez
           a/k/a Anna Marie Olivarez; Sarah
           Elizabeth Murray; and Dorothy Marie
           Ramirez


           Joanna Lippman Salinas
           Fletcher, Farley, Shipman & Salinas,
           LLP
           2530 Walsh Tarlton Lane
           Suite 150
           Austin, Texas 78746

           Attorneys for Defendants Beatrice Marie
           Hernandez and Yvette Marie Martinez


                                                             /s/ T. Dean Malone
                                                      T. Dean Malone




First Amended Plaintiff’s Original Complaint – Page 102 of 102
